Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of September 29, 2020 and
is entered into by and between Allena Pharmaceuticals, Inc., a corporation
incorporated in the State of Delaware and each of its Subsidiaries from time to
time party hereto, except for the Excluded Subsidiaries (collectively referred
to as “Borrower” or “Allena”), Pontifax Medison Finance (Israel) L.P. and
Pontifax Medison Finance (Cayman) L.P. (collectively, referred to as “Lender”)
and Pontifax Medison Finance GP, L.P., in its capacity as administrative agent
and collateral agent for itself and Lender (in such capacity, “Agent”).

RECITALS

A. Borrower has requested Lender to make available to Borrower a loan or loans
in an aggregate principal amount of up to Twenty-Five Million Dollars
($25,000,000.00) (the “Term Loan”) to repay the Existing Debt, to fund related
fees and expenses associated with the foregoing and the transactions
contemplated hereby and to provide for working capital and general corporate
purposes in the OCB; and

B. Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1. Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question or (b) any
Person directly or indirectly owning, controlling or holding the power to vote
twenty percent (20%) or more of the outstanding voting securities of another
Person, (c) any Person twenty percent (20%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities. As used in the definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. Notwithstanding the foregoing, neither Lender, Agent nor any of their
Affiliates shall be deemed to be an Affiliate of Borrower for purposes of this
Agreement or any other Loan Document.

“Agent” has the meaning given to such term in the preamble to this Agreement.

“Agreement” means this Loan and Security Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Amortization Date” means the last Business Day prior to the lapse of 24 months
following the Closing Date.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.

“Assignee” has the meaning given to such term in Section 11.13.

 



--------------------------------------------------------------------------------

“Authorized Shares” has the meaning given to such term in Section 5.21.

“Blocked Person” means: (a) a Person listed in the annex to, or that is
otherwise subject to the provisions of, Executive Order No. 13224, (b) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” has the meaning given to such term in the preamble to this Agreement.

“Borrower Products” means all products, technical data or technology currently
being developed, manufactured or sold by Borrower or which Borrower intends to
sell, manufacture, license, or distribute in the future including any products
or service offerings under development, collectively, together with all
products, technical data or technology that have been sold, developed, licensed
or distributed by Borrower since its incorporation.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of New York are closed for business.

“Cash” means all cash and Cash Equivalents.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any state
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) certificates of deposit issued;
and (d) money market funds at least ninety-five percent (95%) of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through
(c) of this definition.

“CFC” means a “controlled foreign corporation” within the meaning of Code
Section 957.

“CFC Holdco” means any Subsidiary all or substantially all of the assets of
which consist of (i) the capital stock of one or more CFCs or (ii) the capital
stock of one or more CFCs and the indebtedness of such CFCs (either directly or
indirectly through other such Subsidiaries).

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of any
Borrower, or sale or exchange of outstanding shares (or similar transaction or
series of related transactions) of any Borrower, in each case in which: (a) in
respect of Allena Pharmaceuticals, Inc., at any time, any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) shall
become, or obtain rights (whether by means of warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under
the Exchange Act), directly or indirectly, of more than fifty percent (50%) of
the ordinary voting power for the election of directors of Allena
Pharmaceuticals, Inc. (determined on a fully diluted basis); or (b) in respect
of any Subsidiary of Allena Pharmaceuticals, Inc., the holders of the relevant
Borrower’s outstanding shares immediately before consummation of such
transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing at least fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether the relevant Borrower is the
surviving entity. Notwithstanding the foregoing, the issuance by Borrower of it
equity securities as part of a bona fide financing transaction, whether in a
public offering registered under the Securities Act of 1933, as amended (the
“Securities Act”), or in a private offering exempt from the registration
requirements of the Securities Act, shall not constitute a “Change in Control”.

“Claims” has the meaning given to such term in Section 11.10.

“Close of Business” means 5:00 p.m., New York City time.

“Closing Date” means the date of this Agreement.

 

2



--------------------------------------------------------------------------------

“Closing Deliverables” has the meaning given to such term in Section 4.1.

“Closing Expense Charge” means reimbursement due to Lender at the Closing Date
for all reasonable and documented out-of-pocket costs and expenses incurred by
Lender in negotiating and consummating the Term Loan, including reasonable and
documented out-of-pocket legal fees and expenses, in an aggregate amount not to
exceed $80,000. Closing Expense Charge does not include costs to be borne by
Borrower relating to reasonable and documented out-of-pocket costs associated
with filings or other actions required to perfect Agent’s security interest or
diligence searches with Governmental Authorities (including UCC lien searches
and deposit account control agreements).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means the property described in Section 3.1.

“Common Stock” means the common stock, $0.001 par value per share, of Allena
Pharmaceuticals, Inc., subject to Section 8.6.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed,
endorsed, co-made or discounted or sold with recourse by that Person, or in
respect of which that Person is otherwise directly or indirectly liable;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards or merchant services issued for the account of that Person; and (iii) all
net obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the OCB or guaranties of leases in the OCB. The amount
of any Contingent Obligation shall be deemed to be an amount equal to the stated
or determined amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith; provided, however, that such amount shall not in any event exceed
the maximum amount of the obligations under the guarantee or other support
arrangement.

“Conversion Notice” shall have the meaning set forth in Section 8.3.

“Conversion Price” has the meaning given to such term in Section 8.2.

“Conversion Shares” means all of the Note Conversion Shares.

“Converted Amount” shall have the meaning set forth in Section 8.3.

“Converting Lender” shall have the meaning set forth in Section 8.3.

“Copyright License” means any written agreement granting any right to use any
copyrighted material, Copyright or Copyright registration, now owned or
hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC.

“Environmental Laws” has the meaning given to such term in Section 5.31.

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

 

3



--------------------------------------------------------------------------------

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the regulations promulgated thereunder.

“Event of Default” has the meaning given to such term in Section 9.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Account” means any (a) any “zero balance” deposit account, (b) any
deposit or securities account used exclusively for payroll, employee benefits or
employee taxes, the funds of which shall not exceed the amount required to pay
the next payroll or other relevant cycle, (c) cash collateral accounts and
restricted accounts containing security deposits permitted pursuant to clauses
(xiv) and (xvii) of the definition of “Permitted Liens” so long as the aggregate
balance of such accounts does not exceed $300,000, and (d) de minimis accounts
so long as the aggregate balance of all such accounts does not exceed $100,000.

“Excluded Subsidiary” means each of Allena Pharmaceuticals Security Corporation,
Allena Pharmaceuticals Ireland Limited, any CFC, any Subsidiary of a CFC and any
CFC Holdco.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or Agent or required to be withheld or deducted from a payment to a
Lender or Agent, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Lender or Agent being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.7, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Lender’s or Agent’s failure to
comply with Section 2.9 and (d) any withholding Taxes imposed under FATCA.

“Existing Debt” shall mean all indebtedness of Borrower owing pursuant to that
certain Loan and Security Agreement, dated as of June 29, 2018, between Borrower
and Pacific Western Bank, a California state chartered bank.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Financial Statements” has the meaning given to such term in Section 7.1.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Health Care Laws” has the meaning given to such term in Section 5.28.

“IFRS” means International Financial Reporting Standards.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the OCB), including reimbursement and
other obligations with respect to surety bonds and letters of credit, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all capital lease obligations, and (d) all Contingent Obligations.

 

4



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Intellectual Property” means all of the following arising under the laws of the
United States, any other jurisdiction or treaty regime: Borrower’s Copyrights;
Trademarks; Patents; trade secrets, proprietary information, trade secrets
(including preclinical, clinical and other data) and inventions; mask works;
Borrower’s applications therefor and reissues, extensions, or renewals thereof;
and Borrower’s goodwill associated with any of the foregoing, together with
Borrower’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person.

“Investment Policy” is that certain investment policy of Borrower, approved by
Borrower’s Board of Directors or the audit committee of Borrower’s Board of
Directors and delivered to Agent by Borrower.

“Joinder Agreements” means for each Subsidiary, except for Excluded
Subsidiaries, a completed and executed Joinder Agreement in substantially the
form attached hereto as Exhibit B.

“Lender” has the meaning given to such term in the preamble to this Agreement.

“Liabilities” has the meaning given to such term in Section 6.3.

“License” means any Copyright License, Patent License, Trademark License, trade
secrets or know how license or other license of rights or interests from a third
party, excluding “shrink-wrap,” “browse-wrap,” “click-through,” and open source
licenses, and any other non-exclusive licenses for third party products or
services that are made generally available to the public.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the amounts made available by Lender to Borrower under this
Agreement.

“Loan Documents” means this Agreement, any Notes, Perfection Certificate, all
UCC Financing Statements, any subordination agreement, any deposit account
control agreements and any other documents executed in connection with the
Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations when due in accordance with the terms of the Loan
Documents, or the ability of Agent or Lender to enforce any of its rights or
remedies with respect to the Secured Obligations; or (iii) the value of the
Collateral (taken as a whole and other than normal depreciation) or Agent’s
Liens on the Collateral or the priority of such Liens (other than due to a
failure by Agent or Lender to make or maintain any required filing or maintain
possession of possessory collateral) .

“Material Contract” with respect to Borrower and its Subsidiaries each contract
or agreement to which Borrower or any of its Subsidiaries is a party
(a) involving aggregate consideration payable to or by Borrower or any of its
Subsidiaries of $500,000 or more in any fiscal year or (b) as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
would reasonably be expected to have a Material Adverse Effect, excluding
non-executive officer employment agreements.

 

5



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning given to such term in Section 2.2.

“Merger Event” has the meaning given to such term in Section 8.6

“Money Laundering Laws” has the meaning given to such term in Section 5.34.

“Note(s)” means a Term Note.

“Note Conversion Shares” shall have the meaning set forth in Section 8.3.

“OCB” means in the ordinary course of business and shall include, without
limitation, (i) collaboration or licensing transactions, or options to enter
into collaboration or licensing transactions, that are customary in Borrower’s
industry and reasonably related, incidental or ancillary to the business of
Borrower, and (ii) arrangements to use Borrower’s research and development
capabilities to develop product candidates on behalf of third party
pharmaceutical companies.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Other Connection Taxes” means, with respect to any Lender or Agent, Taxes
imposed as a result of a present or former connection between such Lender or
Agent and the jurisdiction imposing such Tax (other than connections arising
from such Lender or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is asserted or in existence or a Patent
application is pending, in which agreement Borrower now holds or hereafter
acquires any interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country or treaty regime, all
registrations and recordings thereof, and all applications for letters patent
of, or rights corresponding thereto, in the United States of America or any
other country or treaty regime.

“Pay-off Letter” has the meaning given such term in Section 4.1(d).

“Perfection Certificate” is that certain perfection certificate delivered by
Borrower to Agent, dated as of the date hereof.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the date hereof which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $250,000 outstanding at any time secured by a Lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the cost of the Equipment financed with such
Indebtedness; (iv) Indebtedness to trade creditors incurred in the OCB;
(v) Indebtedness that also constitutes a Permitted Investment; (vi) Subordinated
Indebtedness; (vii) intercompany Indebtedness with respect to which each of the
obligor and the obligee under such Indebtedness is a party to this Agreement or
has executed a Joinder Agreement; (viii) reimbursement obligations pursuant to
(a) corporate credit cards incurred in the OCB of up to $200,000 outstanding at
any time and (b) letters of credit incurred in the OCB of up to $200,000
outstanding at any time; (ix) Indebtedness in connection with workers

 

6



--------------------------------------------------------------------------------

compensation claims, disability, health or other employee benefits, obligations
with respect to severance payments and self-insurance obligations; (x) to the
extent constituting Indebtedness, obligations in respect of netting services or
overdraft protection or otherwise in connection with Deposit Accounts in the OCB
of up to $50,000 outstanding at any time; (xi) Indebtedness incurred in
connection with the financing of insurance premiums written or arranged in the
OCB and which are payable within one (1) year, in each case in an amount not to
exceed the amount of the applicable insurance premium in respect of any such
policy plus interest and financing charges applicable thereto;
(xii) Indebtedness with respect to any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement or other
agreement or arrangement designed to protect Borrower against fluctuation in
interest rates, currency exchange rates or commodity prices and entered into for
the purpose of hedging currency risks or interest rate risks (and not for
speculative purposes); (xiii) extensions, refinancings and renewals of any items
of Permitted Indebtedness, provided that the principal amount is not increased
or the terms modified to impose materially more burdensome terms upon Borrower
or its Subsidiary, as the case may be; and (xiv) other Indebtedness in a
principal amount not to exceed $150,000 in the aggregate at any time
outstanding.

“Permitted Investment” means: (i) Investments existing on the date hereof which
are disclosed in Schedule 1B; (ii) any Investments permitted by Borrower’s
Investment Policy, as amended from time to time, provided that any amendments to
the Investment Policy have been approved in writing by Agent (such approval not
to be unreasonably withheld or delayed); (iii) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
Borrower’s business; (iv) Investments consisting of the formation and ownership
of Subsidiaries, provided that, each such Subsidiary (other than any Excluded
Subsidiary) is a party to this Agreement or has executed and delivered to Agent
a Joinder Agreement and such other documents as shall be reasonably requested by
Agent in connection with such Joinder Agreement; (v) Investments in joint
ventures, collaboration agreements, strategic alliances and similar arrangements
in the OCB, provided that any such cash Investments by Borrower do not exceed
$250,000 in the aggregate in any fiscal year; (vii) Investments consisting of
the licensing of technology, the development of technology, the providing of
technical support and in-licensing of technology, provided that any cash
Investments by Borrower do not exceed $250,000 in the aggregate in any fiscal
year; (viii) Investments (A) by Borrower or any Subsidiary that is a guarantor
of the Secured Obligations in another Borrower or in a Subsidiary that is a
guarantor of the Secured Obligations, (B) by Subsidiaries that are not
guarantors of the Secured Obligations and (C) by Borrower or any Subsidiary that
is a guarantor of the Secured Obligations in any Subsidiary that is not a
guarantor of the Secured Obligations not to exceed $100,000 in any fiscal year;
(ix) investments of up to $100,000 outstanding at any time consisting of
(a) travel advances, employee relocation loans and other employee loans and
advances in the ordinary course of business and (b) non-cash loans to employees,
officers or directors relating to the purchase of equity securities of Borrower
pursuant to employee stock purchase plans or arrangements approved by Borrower’s
board of directors; (x) investments consisting of Deposit Accounts;
(xi) Investments consisting of repurchases of equity interests permitted
pursuant to Section 7.7; (xii) deposits of up to $100,000 outstanding at any
time made to secure the performance of leases, licenses or contracts in the OCB;
(xiii) Investments in Cash Equivalents; (xiv) subject to Section 7.12,
Investments in liquid instruments in deposit accounts and securities accounts
owned by Allena Pharmaceuticals Security Corporation for tax purposes consistent
with Borrower’s past practices; (xv) Investments received in connection with
Permitted Transfers; (xvi) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business; (xvii) Investments
consisting of interest rate, currency, or commodity swap agreements, interest
rate cap or collar agreements or arrangements entered into in the ordinary
course of business and designated to protect a Person against fluctuations in
interest rates, currency exchange rates, or commodity prices and
(xviii) additional Investments that do not exceed $150,000 in the aggregate in
any fiscal year.

“Permitted Liens” means any and all of the following, which except for clauses
(i), (v), (vii), (xvi), (xviii), and (xix), shall not include a Lien on
Intellectual Property: (i) Liens in favor of Agent or Lender; (ii) Liens
existing on the date hereof which are disclosed in Schedule 1C; (iii) Liens for
taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings;
provided, that Borrower maintains adequate reserves therefor in accordance with
GAAP or IFRS, as the case may be; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in Borrower’s OCB; provided, that the payment thereof is
not yet delinquent; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the OCB: deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure

 

7



--------------------------------------------------------------------------------

indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on equipment or software or
other intellectual property, or other capital assets, constituting purchase
money Liens and Liens in connection with capital leases, securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in
connection with Subordinated Indebtedness; (ix) leasehold interests in leases or
subleases and licenses granted in the OCB and not interfering in any material
respect with the business of the licensor; (x) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of custom
duties that are promptly paid on or before the date they become due; (xi) Liens
on insurance proceeds securing the payment of financed insurance premiums that
are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory, common law and contractual rights of set-off and other
similar rights as to deposits of cash and securities in favor of banks, other
depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the OCB so long as they do not materially impair the value or
marketability of the related property; (xiv) security deposits in connection
with real property leases, in an aggregate amount not to exceed $100,000 at any
time; (xv) Liens in connection with operating leases in the equipment that is
the subject of such leases; (xvi) Permitted Transfers; (xvii) Pledges and
deposits securing obligations pursuant to corporate credit cards and letters of
credit in an aggregate amount not to exceed $300,000 at any time; (xviii)
[Reserved]; (xix) any Lien existing on any property or asset prior to the
acquisition thereof by Borrower or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary after the Effective Date prior to
the time such Person becomes a Subsidiary; (xx) Liens incurred in connection
with the extension, renewal or refinancing of the Indebtedness secured by Liens
of the type described in clauses (i) through (xx) above; provided, that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced (as may have been reduced by any payment
thereon) does not increase, (xxi) Liens in connection with any netting or
set-off arrangement or under the applicable banking conditions; (xxii) Liens (a)
on Equity Interests of joint ventures securing capital contributions to or
obligations of such joint ventures to the extent required in the organizational
documents of such joint ventures and not created in contemplation of this
Agreement, and (b) consisting of customary rights of first refusal and tag, drag
and similar rights in joint venture agreements and investment documentation of
non-wholly owned subsidiaries; (xxiii) Leases or subleases of real property
granted in the ordinary course of business and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of business; and (xxiv) other Liens securing
obligations not to exceed the principal amount of $150,000 outstanding at any
time.

“Permitted Transfers” means (i) sales of Inventory in the OCB; (ii) licenses,
joint ventures, collaboration agreements, strategic alliances and similar
arrangements in the OCB providing for the licensing of Borrower’s technology or
Intellectual Property; provided that such licenses do not result in a legal
transfer of title of the licensed property and so long as after giving effect to
each such license, Borrower retains sufficient rights to use or benefit from the
subject Intellectual Property as to enable it to conduct its business in the
OCB; (iii) dispositions of worn-out, obsolete or surplus Equipment in the OCB;
(iv) use of cash and Cash Equivalents in any manner not prohibited by this
Agreement; (v) transfers constituting Permitted Investments; (vi) transfers
constituting Permitted Liens; (vii) dispositions of Copyright rights in
connection with publications in scientific journals; (viii) Leases or subleases
of real property granted in the ordinary course of business and leases,
subleases, non-exclusive licenses or sublicenses of personal property (other
than Intellectual Property) granted in the ordinary course of business; (ix) the
sale or issuance of any Equity Interests of Allena Pharmaceuticals, Inc. to the
extent not otherwise prohibited under this Agreement; and (x) other transfers of
assets having a fair market value of not more than $100,000 in the aggregate in
any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Prepayment Notice” has the meaning given to such term in Section 2.4.

“Quarter” means the respective periods of three (3) consecutive calendar months
ending on March 31, June 30, September 30 or December 31, for so long as this
Agreement is in effect.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

8



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the Registration Rights Agreement dated on
or about the date hereof by and among Borrower and Lender.

“Regulatory Agencies” has the meaning given to such term in Section 5.26.

“Regulatory Licenses” has the meaning given to such term in Section 5.26.

“Rights of Payment” has the meaning given to such term in Section 3.1.

“Rule 144” has the meaning given to such term in Section 7.18.

“Rule 144 Certificate” has the meaning given to such term in Section 7.18.

“Rule 144 Opinion” has the meaning given to such term in Section 7.18.

“Sale Event” has the meaning given to such term in Section 7.18.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission.

“SEC Reports” has the meaning given to such term in Section 5.15.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Being Sold” has the meaning given to such term in Section 7.18.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
reasonable discretion and subject to a subordination agreement in form and
substance satisfactory to Agent in its reasonable discretion.

“Subsidiary” means an entity, whether a corporation, partnership, limited
liability company, joint venture or otherwise, in which Borrower owns or
controls fifty percent (50.0%) or more of the outstanding voting securities,
including each entity listed on Schedule 5.18 hereto.

“Tax” and “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Commitment” means as to each entity comprising Lender, the obligation of
such entity, if any, to make payment on account of such entity’s portion of each
of the three loan facilities comprising the Term Loan to Borrower in a principal
amount not to exceed the amount set forth under the heading “Term Commitment”
opposite such entity’s name on Schedule A.

 

9



--------------------------------------------------------------------------------

“Term Loan” shall have the meaning assigned to such term in the preamble of this
Agreement.

“Term Loan Interest Rate” means 9.0% per annum.

“Term Loan Maturity Date” means the date which is the lapse of 48 months
following the Closing Date.

“Term Note” means a Secured Term Promissory Note in substantially the form of
Exhibit A.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of New York, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

1.2. Unless otherwise specified, all references in this Agreement or any Annex
or Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or
“Schedule” shall refer to the corresponding Section, subsection, Exhibit, Annex,
or Schedule in or to this Agreement. Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP or
IFRS, as the case may be, and all financial computations hereunder shall be
computed in accordance with GAAP or IFRS, as the case may be, consistently
applied. Unless otherwise defined herein or in the other Loan Documents, terms
that are used herein or in the other Loan Documents and defined in the UCC shall
have the meanings given to them in the UCC.

SECTION 2. THE LOAN

2.1. Subject to the terms and conditions of this Agreement, each entity
comprising Lender shall lend to Borrower its Term Commitment, totaling, for all
such entities, the Term Loan. The Term Loan shall comprise of three loan
facilities as set forth below.

(a) Initial Loan. Subject to the terms and conditions of this Agreement, each
entity comprising Lender shall lend to Borrower its Term Commitment, totaling,
for all such entities, $10,000,000 (the “Initial Loan”). The Initial Loan shall
be provided on the Closing Date without any need for Borrower to deliver a
notice or request, other than by provision of all Closing Deliverables required
to be delivered pursuant to Section 4.1, which delivery shall be deemed to
constitute a borrowing request by Borrower. Proceeds of the Initial Loan shall
be disbursed by Lender, in part, to repay the Existing Debt in full in
accordance with the Pay-off Letter on the Closing Date. All proceeds of the
Initial Loan not applied to repay to the Existing Debt shall be deposited into a
Deposit Account of Borrower existing as of the Closing Date. The principal
balance of the Initial Loan shall bear interest on the outstanding daily balance
thereof from the actual funding thereof at the Term Loan Interest Rate per annum
based on a year consisting of 365 days. Borrower will make quarterly payments of
interest on the Initial Loan to Lender commencing on October 1, 2020 and
thereafter on the first Business Day of every subsequent Quarter, based on the
Initial Loan principal amount outstanding in the preceding Quarter. Borrower
shall repay Initial Loan in eight (8) equal Quarterly installments beginning on
the Amortization Date and continuing on the first Business Day of each Quarter
thereafter until the Term Loan Maturity Date. Accordingly, the entire
outstanding Initial Loan principal balance and all accrued but unpaid interest
hereunder, shall be repaid by the Term Loan Maturity Date. Borrower shall make
all payments under this Agreement without setoff, recoupment or deduction
(except as provided in Section 2.7) and regardless of any counterclaim. The
Initial Loan will be used to repay in full the Existing Debt.

 

10



--------------------------------------------------------------------------------

(b) Credit Line. Subject to the terms and conditions of this Agreement, each
entity comprising Lender shall make available to Borrower its Term Commitment,
for all such entities, totaling $5,000,000 (the “Credit Line”). The Credit Line
shall be available for withdrawal during a period of 12 months from the Closing
Date (the “Credit Line Period”). Each portion withdrawn under the Credit Line
shall be provided within 14 days from a borrowing written request by Borrower.
Upon the end of the Credit Line Period, the amounts withdrawn shall be repayable
in accordance with the terms hereof and the amounts not withdrawn shall no
longer be available for withdrawal. Proceeds of the Credit Line shall be
deposited into a Deposit Account of Borrower. The principal balance of the
withdrawn Credit Line shall bear interest on the outstanding daily balance
thereof from the actual funding thereof to Borrower at the Term Loan Interest
Rate per annum based on a year consisting of 365 days. Borrower will pay
interest on the withdrawn Credit Line to Lender on the first Business Day of the
first Quarter after the initial funding date of the Credit Line and thereafter
on the first day of every subsequent Quarter, based on the withdrawn Credit Line
principal amount outstanding in the preceding Quarter. In addition, during the
Credit Line Period, Borrower shall pay a fee of 1.0% per annum based on a year
consisting of 365 days on the daily average amount not withdrawn under the
Credit Line. Borrower will pay the fee to Lender on the amount not withdrawn
under the Credit Line on the first Business Day following the end of each
Quarter during the Credit Line Period, starting on the first Business Day
following the end of the Quarter in which the Closing takes place and thereafter
on the first day of every subsequent Quarter during the Credit Line Period,
based on the amount not withdrawn under the Credit Line in the preceding
Quarter. Borrower shall repay the withdrawn Credit Line to Lender in eight
(8) equal Quarterly installments beginning on the Amortization Date and
continuing on the first Business Day of each Quarter thereafter until the Term
Loan Maturity Date. Accordingly, the entire withdrawn and outstanding Credit
Line principal balance and all accrued but unpaid interest hereunder, shall be
repaid by the Term Loan Maturity Date. Borrower shall make all payments under
this Agreement without setoff, recoupment or deduction (except as provided in
Section 2.7) and regardless of any counterclaim.

(c) Third Installment Loan. Subject to the terms and conditions of this
Agreement, each entity comprising Lender shall make available to Borrower its
Term Commitment, totaling, for all such entities, $10,000,000 (the “Third
Installment Loan”). The Third Installment Loan shall be available for withdrawal
in full during a period of 15 months from the Closing Date subject to Borrower’s
achievement of one (1) of the following milestones by no later than 15 months
from the Closing Date: (i) Borrower receives non-contingent non-refundable gross
proceeds from one or more equity financings and/or strategic partnerships, in
each case, consummated following the Closing Date, in the aggregate amount of at
least $15,000,000 for all such equity financings and strategic partnerships or
(ii) the 65th patient has been enrolled in the URIROX-2 clinical trial (either
of (i) or (ii) separately, the “Milestone”) (the period commencing with
achievement of the Milestone and terminating on the date that is 15 months from
the Closing Date, the “Third Installment Loan Period”). If withdrawn, the Third
Installment Loan shall be provided within 14 days from a borrowing written
request by Borrower, provided that the written request shall be accompanied by a
resolution of Borrower’s Board of Directors confirming Borrower’s achievement of
the Milestone. Upon the end of the Third Installment Loan Period, the amount
withdrawn shall be repayable in accordance with the terms hereof and if not
withdrawn shall no longer be available for withdrawal. Proceeds of the Third
Installment Loan shall be deposited into a Deposit Account of Borrower. The
principal balance of the withdrawn Third Installment Loan shall bear interest on
the outstanding daily balance thereof from the actual funding thereof to
Borrower at the Term Loan Interest Rate per annum based on a year consisting of
365 days. Borrower will pay interest on the withdrawn Third Installment Loan to
Lender on the first Business Day of the first Quarter after the funding date of
the Third Installment Loan and thereafter on the first day of every subsequent
Quarter, based on the withdrawn Third Installment Loan principal amount
outstanding in the preceding Quarter. In addition, upon withdrawal of the Third
Installment Loan, Borrower shall pay a fee of 1.0% of the Third Installment Loan
to Lender. Borrower shall repay the withdrawn Third Installment Loan in eight
(8) equal Quarterly installments to Lender beginning on the Amortization Date
and continuing on the first Business Day of each Quarter thereafter until the
Term Loan Maturity Date. Accordingly, the entire withdrawn and outstanding Third
Installment Loan principal balance and all accrued but unpaid interest
hereunder, shall be repaid by the Term Loan Maturity Date. Borrower shall make
all payments under this Agreement without setoff, recoupment or deduction
(except as provided in Section 2.7) and regardless of any counterclaim.

(d) Each entity comprising Borrower shall guarantee and be jointly and severally
liable for repayment of each of the three facilities comprising the Term Loan as
described above and all other obligations of Borrower, and each entity
comprising Borrower, hereunder, without regard to whether such entity drew down
the proceeds of any such facility or incurred any such other obligations, in
each case, to the maximum extent permitted under applicable law for each such
entity, including laws with respect to fraudulent conveyances, financial
assistance or similar concepts under each applicable jurisdiction shall not be
released, discharged or in any way affected by, any circumstance or condition
(whether or not such Borrower shall have any knowledge or notice thereof)
whatsoever which might constitute a legal or equitable discharge or defense
(other than payment in full).

 

11



--------------------------------------------------------------------------------

(e) Such Borrower unconditionally and irrevocably waives, to the fullest extent
permitted by applicable law: (a) notice of any of the matters referred to above;
(b) the right to require Lender to proceed against any other Borrower liable on
the Secured Obligations, to proceed against or exhaust any security held by any
other Borrower, or to pursue any other remedy in Lender’s power; (c) the right
to have the property of any other Borrower first applied to the discharge of the
obligations hereunder or under the other documents contemplated hereby and
(i) until such time that all Secured Obligations (other than inchoate
indemnification or reimbursement obligations or other obligations which, by
their terms, survive termination of this Agreement) have been paid in full, any
and all rights it may now or hereafter have under any agreement or at law or in
equity (including, without limitation, any law subrogating such Borrower to the
rights of Lender) to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from any other Borrower under
or in connection with this Agreement or otherwise. Lender may, at its election,
exercise any right or remedy it may have against a Borrower entity without
affecting or impairing in any way the liability of any other entity comprising
Borrower hereunder and such Borrower waives, to the fullest extent permitted by
applicable law, any defense arising out of the absence, impairment or loss of
any right of reimbursement, contribution or subrogation or any other right or
remedy of such Borrower against any other Borrower. Such Borrower waives any
defense arising by reason of any disability or other defense of another entity
comprising Borrower or by reason of the cessation for any cause whatsoever of
the liability, either in whole or in part, of another Borrower to Lender, and
such Borrower assumes the responsibility for being and keeping informed of the
financial condition of each other Borrower and of all other circumstances
bearing upon the risk of nonpayment of the obligations under this Agreement and
the other Loan documents and agrees that Lender shall not have any duty to
advise such Borrower of any such information or changes thereto; and that Lender
has not made any representations with respect thereto.

At any time, without terminating, affecting or impairing the validity of the
obligations of a Borrower hereunder, Lender may deal with another Borrower in
the same manner and as fully as if the obligations of such Borrower did not
exist and shall be entitled, among other things, to grant each other Borrower,
without notice or demand and without affecting such Borrower’s liability
hereunder, such extensions of time to perform, renew, compromise, accelerate or
otherwise change the time for payment of or otherwise change the terms of this
Agreement and the indebtedness hereunder, or to waive any obligation of another
Borrower to perform, any act or acts as Lender may deem advisable.

2.2. Maximum Interest. Notwithstanding any provision in this Agreement, the
Notes, or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (the “Maximum Rate”). If a court of competent jurisdiction shall finally
determine that Borrower has actually paid to Lender an amount of interest in
excess of the amount that would have been payable if all of the Secured
Obligations had at all times borne interest at the Maximum Rate, then such
excess interest actually paid by Borrower shall be applied as follows: first, to
the payment of the Secured Obligations consisting of the outstanding principal;
second, after all principal is repaid, to the payment of Lender’s accrued
interest, reasonable documented out-of-pocket costs and expenses, professional
fees and any other Secured Obligations; and third, after all Secured Obligations
are repaid, the excess (if any) shall be refunded to Borrower.

2.3. Default Interest. In the event any payment is not paid within five
(5) Business Days of the scheduled payment date, subject to applicable grace
periods, if any, an amount equal to three percent (3.0%) of the past due amount
shall be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all outstanding principal
hereunder, shall, at Agent’s option, bear interest at, without duplication with
Section 2.1, the Term Loan Interest Rate plus three percent (3.0%) per annum.

2.4. Prepayment. The Borrower may prepay amounts withdrawn in whole or in part
at any time, from time to time, without premium or penalty, upon five
(5) Business Days’ written notice to Agent (“Prepayment Notice”). During each of
the following three periods: (i) the period commencing upon entry into a letter
of intent, memorandum of understanding or similar agreement for a proposed
Change in Control of the Borrower and ending on the earliest to occur of the
termination, rejection or expiration of such agreement or the public
announcement of entry into of a definitive agreement in respect of such proposed
Change in Control, (ii) the period commencing upon receipt of a written bona
fide offer for a proposed Change in Control of the Borrower and ending on the
earliest to occur of the termination, rejection or expiration of such offer or
the

 

12



--------------------------------------------------------------------------------

public announcement of entry into of a definitive agreement in respect of such
proposed Change in Control, or (iii) the period commencing when the Borrower
otherwise first engages in substantive negotiations in furtherance of a proposed
Change in Control of the Borrower, but only to the extent that such substantive
negotiations would constitute material non-public information for purposes of
U.S. federal securities laws, and ending on the earlier to occur of the
termination of such substantive negotiations or the public announcement of entry
into of a definitive agreement in respect of such proposed Change in Control,
the Borrower’s right to prepay shall be suspended, provided however, that the
Borrower shall have the right to send notice to Lender of its intent to prepay
the Term Loan concurrent with the closing of the Change of Control transaction;
provided that (i) in such circumstances or (ii) after the Borrower has otherwise
publicly announced its entry into of a definitive agreement that would result in
a Change in Control of the Borrower and without limitation of Lender’s
conversion rights in this Agreement, Lender will have the option to convert any
outstanding portion of the Initial Loan, Credit Line and Third Installment Loan
at the then-applicable Conversion Price(s) prior to the close of business on the
second Business Day immediately preceding the closing date of the Change in
Control transaction. Any such early repayments shall be applied to the required
amortization payments in direct order of maturity. Notwithstanding anything to
the contrary herein, in a case where Lender has submitted a Conversion Notice to
Borrower within the five (5) Business Day period following receipt of the
Prepayment Notice, no prepayment shall be allowed prior to conversion as
requested in such Conversion Notice and the Conversion Notice shall prevail. The
Prepayment Notice shall apply to any outstanding Term Loan amount remaining, if
any, after conversion as specified in the Conversion Notice.

2.5. Notes. If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is a permitted assignee of Lender
pursuant to Section 11.13), promptly after Borrower’s receipt of such notice,
one or more Term Notes to evidence Lender’s Term Loans.

2.6. Pro Rata Treatment. Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant entity comprising Lender.

2.7. Withholding. All payments payable by Borrower hereunder and under the other
Loan Documents shall be paid without any deduction or withholding for any Taxes,
unless required by law. If Borrower is required by law to deduct or withhold
from such a payment to be made by Borrower, then Borrower shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender or Agent receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. The Borrower shall indemnify each Lender or Agent,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Lender or Agent or
required to be withheld or deducted from a payment to such Lender or Agent and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.

2.8. Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

2.9. Status of Lender. Agent and Lender agree that:

(a) Any entity comprising Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower and Agent, at the time or times reasonably
requested by Borrower or Agent, such properly completed and executed
documentation reasonably requested by Borrower or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Borrower,

 

  i.

any Lender that is a “United States person” within the meaning of Code
Section 7701(a)(30) shall deliver to the Borrower and the Agent on or about the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

13



--------------------------------------------------------------------------------

  ii.

any Lender that is not a “United States person” within the meaning of Code
Section 7701(a)(30) (a “Foreign Lender”) shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), whichever
of the following is applicable:

 

  1.

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  2.

executed copies of IRS Form W-8ECI;

 

  3.

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

  4.

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit B-4 on behalf of each such direct and indirect partner;

 

  iii.

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or about the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made;

 

  iv.

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary

 

14



--------------------------------------------------------------------------------

  for the Borrower and the Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(b) Each entity comprising Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify Borrower and Agent
in writing of its legal inability to do so.

SECTION 3. SECURITY INTEREST

3.1. As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest, senior to any current and future debts and to any
security interest (subject to Permitted Liens), in all of Borrower’s right,
title, and interest in, to the following personal property of Borrower (except
as set forth herein) whether now owned or hereafter acquired (collectively, the
“Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures; (d) General
Intangibles (other than Intellectual Property); (e) Inventory; (f) Investment
Property; (g) Deposit Accounts; (h) Cash; (i) Goods; (j) Licenses; (k) franchise
agreements, (l) commercial tort claims; and all other tangible and intangible
personal property of Borrower whether now or hereafter owned or existing; and,
to the extent not otherwise included, all Proceeds of each of the foregoing and
all accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing. Notwithstanding any of the foregoing, the
Collateral shall not under any circumstances include, and no security interest
is granted in, any Intellectual Property; provided, however, that the Collateral
shall include all (i) Accounts and general intangibles that consist of rights to
payment and (ii) proceeds from any form whatsoever from commercialization or
monetization of, or the generation of any revenues or other consideration from,
Borrower’s owned or licensed Intellectual Property, including from the sale or
invitation to license, assertion, litigation, enforcement in any form,
licensing, or disposition of all or any part, or rights in, such Intellectual
Property (the “Rights to Payment”). Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of the date of this Agreement, include Borrower’s owned Intellectual Property to
the extent necessary to permit perfection of Agent’s security interest in the
Rights to Payment. Upon request by Agent, Borrower shall produce, execute and
file any document (including UCC Financing Statements), and make any arrangement
using its best efforts as reasonably requested by Agent to perfect and establish
Agent’s security interest in the Collateral, and to the extent Borrower does not
promptly make any such filing (including on the Closing Date), Agent is
authorized to make such filing including all UCC Financing Statements deemed by
Agent to be necessary to perfect Agent’s security interest in the Collateral.

3.2. Notwithstanding the broad grant of the security interest set forth in
Section 3.1, above, the Collateral shall not include (a) any Intellectual
Property except to the extent expressly described in Section 3.1 above,
(b) nonassignable licenses or contracts, which by their terms require the
consent of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, Sections 9-406, 9-407 and 9-408 of the UCC), (c) any leasehold real
property interest, license, lease or other contract or agreement or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license, contract or agreement or purchase money arrangement or
create a right of termination in favor of any other party thereto (but only to
the extent such prohibition on transfer or grant of a security interest is
enforceable under applicable law, including, without limitation, Sections 9406,
9407 and 9408 of the UCC), (d) any property to the extent that, and for as long
as, such grant of a security interest is prohibited by any applicable law, rule
or regulation; provided that the foregoing exclusion in this clause (e) shall in
no way be construed (i) to apply to the extent that any described prohibition is
unenforceable under Section 9-406, 9-407 or 9-408 of the UCC or other applicable
law or (ii) to apply to the extent that any consent or waiver has been obtained,
or is hereafter obtained, that would permit Agent’s security interest or Lien
notwithstanding the prohibition on the grant of a security interest in such
property, (f) Excluded Accounts, (g) motor vehicles or other assets in which a
security interest may be perfected only though compliance with a certificate of
title statute, (h) any Cash or certificates of deposit securing reimbursement
obligations permitted under this

 

15



--------------------------------------------------------------------------------

Agreement, (i) more than sixty-five percent (65%) of the voting capital stock in
any direct Subsidiary of the Borrower that is a CFC or CFC Holdco, or (j) any
property or asset with respect to which Agent shall have determined in its
reasonable discretion that the cost of obtaining, perfecting or maintaining a
security interest in such property or asset exceeds the value of the security
afforded thereby.

3.3. If this Agreement is terminated in accordance with its terms, Agent’s Lien
in the Collateral shall continue until the Secured Obligations (other than
inchoate indemnity obligations or other obligations which, by their terms,
survive termination of this Agreement) are satisfied in full, and at such time
Agent’s security interest in the Collateral shall automatically and immediately
be terminated and released without further action by any party and all rights in
the Collateral shall automatically revert to Borrower. Agent shall execute such
documents and take such other steps as are reasonably requested by Borrower to
accomplish or evidence the foregoing, all at Borrower’s sole cost and expense.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1. On or prior to the Closing Date, Borrower shall have delivered to Agent the
following (“Closing Deliverables”):

(a) executed copies of the Loan Documents, a legal opinion of Borrower’s
counsel, and all other documents and instruments reasonably requested by Agent
to effectuate the transactions contemplated hereby or to create and perfect the
Liens of Agent with respect to all Collateral, in all cases in form and
substance reasonably acceptable to Agent;

(b) a fully executed pay-off letter reasonably satisfactory to Agent confirming
that all obligations owing by Borrower under the Existing Debt will be repaid in
full and all Liens upon any of the property and assets of Borrower or any of its
Subsidiaries, as applicable, that secure obligations under the Existing Debt
shall be terminated immediately upon such payment (the “Pay-Off Letter”);

(c) copy of resolutions of Borrower’s board of directors evidencing approval of
the Loan and other transactions evidenced by the Loan Documents;

(d) copies of the Certificate of Incorporation and the Bylaws, as amended
through the Closing Date, of Borrower;

(e) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it is qualified
to do business, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect;

(f) to the extent invoiced to Borrower prior to the Closing Date, payment of the
Closing Expense Charge (if not paid prior to the Closing Date). If not invoiced
prior to Closing Date, Closing Expense Charge and out-of-pocket costs associated
with filings required to perfect Agent’s security interest or diligence searches
with Governmental Authorities will be paid following the Closing Date, within
ten (10) Business Days from receipt of invoice;

(g) [Reserved];

(h) executed copy of a Registration Rights Agreement; and

(i) a Compliance Certificate substantially in the form attached hereto as
Exhibit C, executed by Borrower.

4.2. No Default. As of the Closing Date, (i) no fact or condition exists that
(or could, with the passage of time, the giving of notice, or both) constitutes
an Event of Default and (ii) no event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.

 

16



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that, as of the Closing Date:

5.1. Corporate Status. Borrower is a company duly organized, legally existing
and, to the extent relevant in the applicable jurisdiction, in good standing
under the laws of its jurisdiction of incorporation, and is duly qualified as a
foreign corporation or limited liability company in all jurisdictions in which
the nature of its business or location of its properties require such
qualifications, except where the failure to be so qualified would not reasonably
be expected to have a Material Adverse Effect. Borrower’s present name, former
names within the last five (5) years (if any), owned and leased locations, place
of formation, tax identification number and organizational identification number
are correctly set forth in Schedule 5.1, as may be updated by Borrower from time
to time in a written notice provided to Agent after the Closing Date.

5.2. Collateral. Borrower owns and has valid rights with respect to the
Collateral, and any Intellectual Property, free of all Liens, except for
Permitted Liens. Borrower has the power and authority to grant to Agent a Lien
in the Collateral as security for the Secured Obligations.

5.3. Consents. Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents, (i) have been duly authorized by all necessary
corporate or limited liability company action of Borrower, (ii) will not result
in the creation or imposition of any Lien upon the Collateral, other than
Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of Borrower’s Certificate of
Incorporation or Formation (as applicable), bylaws or operating agreement (as
applicable), or any material law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject, (iv) except as described on
Schedule 5.3, do not violate any Material Contract or require the consent or
approval of any other Person which has not already been obtained, in each case,
except as would not reasonably be expected to result in a Material Adverse
Effect. The individual or individuals executing the Loan Documents on behalf of
Borrower are duly authorized to do so.

5.4. Material Adverse Effect. Since December 31, 2019, no event that has had or
could reasonably be expected to have a Material Adverse Effect has occurred and
is continuing. Borrower is not aware of any event likely to occur that is
reasonably expected to result in a Material Adverse Effect.

5.5. Actions Before Governmental Authorities. Except as described on Schedule
5.5, there are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of Borrower,
threatened in writing against or affecting Borrower or its property, that would
reasonably be expected to result in a Material Adverse Effect.

5.6. Laws. Neither Borrower nor any of its Subsidiaries is in violation of any
material law, rule or regulation, or in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default is reasonably expected to result in a Material Adverse Effect.
Borrower is not in default in any material respect under any provision of any
Material Contract to which it is a party or by which it is bound, which default
would reasonably be expected to have a Material Adverse Effect.

Neither Borrower nor any of its Subsidiaries is registered or required to
register as an “investment company” or a company “controlled” by an “investment
company” under the Investment Company Act of 1940, as amended. Neither Borrower
nor any of its Subsidiaries is engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower and each of its Subsidiaries has complied
in all material respects with applicable provisions of the Federal Fair Labor
Standards Act. Neither Borrower nor any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company” as each term is defined and used in the Public Utility Holding
Company Act of 2005. Neither Borrower’s nor any of its Subsidiaries’ properties
or assets has been used by Borrower or such Subsidiary or, to Borrower’s
knowledge, by previous Persons, in disposing, producing, storing, treating, or
transporting any hazardous substance other than in material compliance with
applicable laws. Borrower and each of its Subsidiaries has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted, except to the
extent that the failure to obtain, make or give any of the foregoing would not
reasonably be expected to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

None of Borrower, any of its Subsidiaries, or to Borrower’s knowledge any of
Borrower’s or its Subsidiaries’ Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person. None of Borrower, any of its Subsidiaries, or to the knowledge of
Borrower and any of its Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement,
(x) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(y) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Law. None of the funds to be
provided under this Agreement will be used, directly or indirectly, (a) for any
activities in violation of any applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations laws and regulations or (b) for
any payment to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

5.7. Information Correct and Current. No written information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Agent in connection with any Loan Document or included therein or
delivered pursuant thereto contained, or, when taken as a whole, contains any
material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading at the
time such statement was made or deemed made (it being understood that financial
and business projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of Borrower, that no
assurance is given that any particular projections will be realized, and that
actual results may differ, and such differences may be material). Additionally,
any and all financial or business projections provided by Borrower to Agent,
whether prior to or after the date hereof, shall be (i) provided in good faith
and based on the most current data and information available to Borrower, and
(ii) the most current of such projections provided to Borrower’s Board of
Directors (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Borrower, that no assurance is given that any particular projections will be
realized, and that actual results may differ, and such differences may be
material).

5.8. [RESERVED].

5.9. Intellectual Property.

(a) Borrower is the sole owner of, or otherwise has the right to use, the
Intellectual Property used in its business. Schedule 5.9 is a true, correct and
complete list of each of Borrower’s Patents, registered Trademarks, registered
Copyrights, and Licenses under which Borrower licenses Intellectual Property
from third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned by Borrower or any
Subsidiary, in each case as of the date hereof. To Borrower’s knowledge, each of
the issued Copyrights, Trademarks and Patents owned or exclusively licensed by
Borrower is valid and enforceable. To Borrower’s knowledge, no Intellectual
Property owned or exclusively licensed by Borrower has been judged by a decision
of a court of competent jurisdiction, invalid or unenforceable, in whole or in
part.

(b) Borrower has sufficient rights with respect to Intellectual Property
necessary for the operation or conduct of Borrower’s business as currently
conducted by Borrower. Without limiting the generality of the foregoing, other
than in connection with Permitted Transfers, and in the case of in-bound
Licenses, except for restrictions that are unenforceable under Article 9 of the
UCC, (i) Borrower has the right, to the extent required to operate Borrower’s
business as currently conducted by Borrower, to freely transfer, license or
assign Intellectual Property necessary or material in the operation or conduct
of Borrower’s business as currently conducted, without condition, restriction or
payment of any kind (other than license payments in the OCB) to any third party,
and (ii) except as disclosed to Agent pursuant to Section 7.18(b), no material
in-bound License (other than over-the-counter software that is commercially
available to the public) prohibits or otherwise restricts Borrower from granting
a security interest in Borrower’s interest in such License. Borrower owns or has
the right to use, pursuant to valid licenses, all software development tools,
library functions, compilers and all other third-party software and other items
that are necessary for the operation or conduct of Borrower’s business. The
representations contained in this Section are true in relation to each of
Borrower’s Subsidiaries.

 

18



--------------------------------------------------------------------------------

5.10. Litigation. There is no action, suit or proceeding pending or currently
threatened in writing against Borrower or that Borrower intends to initiate,
that questions the validity of this Agreement, or the right of Borrower to enter
into any such agreements, or to consummate the transactions contemplated hereby
or thereby, or that would reasonably be expected to result, either individually
or in the aggregate, in any Material Adverse Effect. Borrower is not a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which would reasonably be
expected to reasonably be expected to result in any Material Adverse Effect. To
Borrower’s knowledge, no event or condition exists on the basis of which any
such claim, litigation, arbitration, mediation proceeding or investigation might
be instituted or commenced.

5.11. Intellectual Property Claims. No Intellectual Property owned by Borrower
relating to Borrower Product has been or is subject to any actual or, to the
knowledge of Borrower, threatened in writing litigation, claim, invitation to
license, demand, proceeding (including any proceeding in the United States
Patent and Trademark Office or any corresponding foreign office or agency) or
outstanding decree, order, judgment, settlement agreement or stipulation that
restricts Borrower’s use, transfer or licensing thereof or this Agreement or
that affects the validity, use or enforceability thereof, in each case, which
could reasonably be expected to have a material adverse effect on Borrower’s
business. To Borrower’s knowledge, there is no decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates Borrower to grant
licenses or an ownership interest in any future Intellectual Property related to
the operation or conduct of the business of Borrower or Borrower Products. As of
the date hereof, Borrower has not received any written notice or claim, or, to
the knowledge of Borrower, oral notice or claim, overtly challenging Borrower’s
ownership in any Intellectual Property (or written notice of any claim
challenging the ownership of or use of in any licensed Intellectual Property of
the owner thereof) or suggesting that any third party has any claim of legal or
beneficial ownership with respect thereto. To Borrower’s knowledge, neither
Borrower’s use of its Intellectual Property nor the production and sale of
Borrower Products infringes in any respect the Intellectual Property or other
rights of others. The representations contained in this Section are true in
relation to each of Borrower’s Subsidiaries.

5.12. Financial Accounts. Schedule 5.12, as may be updated by Borrower in a
written notice provided to Agent after the date hereof, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investments
(other than interests in Subsidiaries) and such exhibit correctly identifies in
all material respects the name and address of each bank or other institution,
the name in which the account is held, a description of the purpose of the
account, and the complete account number therefor. Borrower does not own any
Equity Interest of any Person, except for Permitted Investments.

5.13. [RESERVED].

5.14. [RESERVED].

5.15. Filings. Borrower is subject to the reporting requirements of the Exchange
Act of, and has filed, in a timely manner, all documents and reports that
Borrower was required to file pursuant to Section I.A.3.b of the General
Instructions to Form S-3 promulgated under the Securities Act in order for
Borrower to be eligible to use Form S-3 for the two years preceding the date
hereof or such shorter time period as Borrower has been subject to such
reporting requirements (the foregoing materials, together with any materials
filed by Borrower under the Exchange Act, whether or not required, collectively,
the “SEC Reports”). As of the time the SEC Reports were filed with the SEC (or
if subsequently amended, when amended), (i) the SEC Reports complied as to form
in all material respects with requirements of the Securities Act and Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and
(ii) none of the SEC Reports and the information contained therein contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading in any
material respect.

5.16. Brokers; Directed Selling Efforts. None of Borrower, its Affiliates or any
person acting on its or their behalf has engaged in any directed selling efforts
(within the meaning of Regulation S under the Securities Act) with respect to
the Notes or the Conversion Shares. Borrower has not paid or agreed to pay to
any person any compensation for soliciting another to purchase any securities of
Borrower in connection with this Agreement. Borrower has not taken, directly or
indirectly, any action designed to or that has constituted or that might
reasonably be expected to cause or result, under the Exchange Act or otherwise,
in stabilization or manipulation of the price of any security of Borrower to
facilitate the sale or resale of the stocks potentially issuable upon conversion
herein in violation of the Securities Act.

 

19



--------------------------------------------------------------------------------

5.17. Registration; Trust Indenture Act. No registration under the Securities
Act of the offer and sale of the capital stock potentially issuable upon
conversion of the Term Loan hereunder is required for, and no qualification
under the Trust Indenture Act of 1939, as amended, and the rules and regulations
of the SEC promulgated thereunder is required in connection with, the issuance
of the debt security to Lender in the manner contemplated herein.

5.18. Subsidiaries. Attached as Schedule 5.18, as may be updated by Borrower in
a written notice provided after the date hereof, is a true, correct and complete
list of each Subsidiary. All of the outstanding shares of capital stock of each
Subsidiary of Borrower have been duly authorized and validly issued and are
fully paid and nonassessable, and, except as otherwise set forth in the SEC
Reports, all outstanding shares of capital stock of the Subsidiaries are owned
by Borrower either directly or through wholly owned subsidiaries free and clear
of any security interest, claim, lien or encumbrance (other than Permitted
Liens). No Subsidiary of Borrower is currently prohibited, directly or
indirectly, from paying any dividends to Borrower, from making any other
distribution on such Subsidiary’s capital stock, from repaying to Borrower any
loans or advances to such Subsidiary from Borrower or from transferring any of
such Subsidiary’s property or assets to Borrower or any other Subsidiary of
Borrower, except, in each case, for restrictions under this Agreement or as
described in or contemplated in the SEC Reports.

5.19. Capitalization. The authorized, issued and outstanding capital stock of
Allena Pharmaceuticals, Inc. is as set forth in the SEC Reports (other than for
subsequent issuances, if any, pursuant to employee benefit plans or director
compensation plans described in the SEC Reports or upon the exercise of
outstanding options or warrants or settlement of restricted stock units
described in the SEC Reports); the Conversion Shares potentially issuable herein
conform in all material respects to the description thereof contained in the SEC
Reports; all of the issued and outstanding shares of capital stock have been
duly authorized and validly issued, are fully paid and nonassessable and have
been issued in compliance with federal and state securities laws; none of the
outstanding shares of capital stock was issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of Allena Pharmaceuticals, Inc.; there are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of Allena Pharmaceuticals,
Inc. or any of its Subsidiaries other than those described in the SEC Reports;
all grants of options to acquire shares of capital stock and restricted stock
units were validly issued and approved by the Board of Directors of Allena
Pharmaceuticals, Inc., a committee thereof or an individual with authority duly
delegated by the Board of Directors of Allena Pharmaceuticals, Inc. or a
committee thereof; grants of Allena Pharmaceuticals, Inc. stock options and
restricted stock units were (a) made in material compliance with all applicable
laws and (b) as a whole, made in material compliance with the terms of the plans
under which securities were issued; and there is no and has been no policy or
practice of Allena Pharmaceuticals, Inc. to coordinate the grant of Allena
Pharmaceuticals, Inc. stock options with the release or other public
announcement of material information regarding Allena Pharmaceuticals, Inc. or
its results of operations or prospects.

5.20. Reservation of Conversion Shares. The maximum number of shares of Common
Stock issuable pursuant to this Agreement have been duly authorized and, if
issued upon conversion of the Term Loan in accordance with this Agreement, will
be validly issued, fully paid and nonassessable.

5.21. Authorized Shares Available. On the Closing Date, immediately prior to
giving effect to the transactions contemplated hereby, Allena Pharmaceuticals,
Inc. has 125,000,000 authorized shares of Common Stock (the “Authorized
Shares”); out of the available Authorized Shares, the Board of Directors of
Allena Pharmaceuticals, Inc. has duly and validly adopted resolutions reserving
shares of Common Stock for potential issuance of the Conversion Shares; the
holders of outstanding shares of capital stock of Allena Pharmaceuticals, Inc.
are not entitled to preemptive or other rights to subscribe for any of the
Conversion Shares.

5.22. [RESERVED].

5.23. [RESERVED].

 

20



--------------------------------------------------------------------------------

5.24. Tax Returns. Borrower and each of its Subsidiaries have filed all
applicable Tax returns that are required to be filed or has timely requested
extensions thereof (except in any case in which the failure to so file would not
reasonably be expected to have a Material Adverse Effect and except as set forth
or contemplated in the SEC Reports) and have paid all Taxes required to be paid
by it and any other assessment, fine or penalty levied against it, to the extent
that any of the foregoing is due and payable, except for (i) any such Tax that
is currently being contested in good faith, (ii) as would not reasonably be
expected to have a Material Adverse Effect or (iii) as set forth in or
contemplated in the SEC Reports.

5.25. Insurance. Neither Borrower nor any of its Subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not reasonably
be expected to have a Material Adverse Effect except as set forth or
contemplated in the SEC Reports.

5.26. Regulatory Agencies. Borrower and its Subsidiaries possess and are in
compliance in all material respects with the terms of all licenses, approvals,
orders, certificates, permits and other authorizations (collectively,
“Regulatory Licenses”) issued by all applicable authorities, including, without
limitation, all such Regulatory Licenses required by the U.S. Food and Drug
Administration or any component thereof and/or by any other U.S. state, local or
foreign drug regulatory agency (collectively, the “Regulatory Agencies”)
necessary to conduct their respective businesses as described in the SEC
Reports, and neither Borrower nor any such Subsidiary has received any written
notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such Regulatory License that, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect, except as set forth or
contemplated in the SEC Reports, and all such Regulatory Licenses are in full
force and effect.

5.27. Clinical Trials. The preclinical tests and clinical trials that are
described in, or the results of which are referred to in, the SEC Reports were
and, if still pending, are being conducted in all material respects in
accordance with protocols filed with the appropriate Regulatory Agencies for
each such test or trial, as the case may be, and with standard medical and
scientific research procedures and all applicable statutes, directives, rules
and regulations of the Regulatory Agencies, including, without limitation, the
Federal Food, Drug, and Cosmetic Act and the rules and regulations promulgated
thereunder; each description of such tests and trials, and the results thereof,
contained in the SEC Reports is accurate and complete in all material respects
and fairly presents the data about and derived from such tests and trials, and
Borrower has no knowledge of any other studies or tests, the results of which
are inconsistent with, or otherwise call into question, the results described or
referred to in the SEC Reports; neither Borrower nor its Subsidiaries has
received any written notices or other written correspondence from any Regulatory
Agency requiring the termination, suspension or material modification of any
clinical trials that are described or referred to in the SEC Reports; and each
of Borrower and its Subsidiaries has operated since January 1, 2019 and
currently is in compliance in all material respects with all applicable rules
and regulations of the Regulatory Agencies.

5.28. Other Regulatory Requirements. Borrower and each of its Subsidiaries:
(a) are and, since January 1, 2019, have been in material compliance with
currently applicable health care laws, including, without limitation, the
Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.), the Federal
Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the Physician Payment Sunshine
Act (42 U.S.C. § 1320a-7h), the civil False Claims Act (31 U.S.C. §§ 3729 et
seq.), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the
Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as
amended by the Health Information Technology for Economic and Clinical Health
Act of 2009, the exclusion laws, Social Security Act § 1128 (42 U.S.C. §
1320a-7), Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX
of the Social Security Act) and the regulations promulgated pursuant to such
laws, and comparable state laws, and all other comparable local, state, federal,
national, supranational and foreign laws, and regulations relating to the
regulation of Borrower and its Subsidiaries (collectively, “Health Care Laws”);
(b) have not received written notice of any ongoing claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Regulatory Agency or third party alleging that any product operation or
activity is in material violation of any Health Care Laws and has no knowledge
that any such Regulatory Agency or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; and (c) are
not a party to any corporate integrity agreement, deferred prosecution
agreement, monitoring agreement, consent decree, settlement order or similar
agreements or have any reporting obligations pursuant to any such agreement,
plan or correction or other remedial measure entered into with any Governmental
Authority. Neither Borrower nor its Subsidiaries or, to the knowledge of
Borrower, any of their officers, directors, employees, agents or contractors has
been or is currently debarred, suspended or excluded from participation in the
Medicare and Medicaid programs or any other state or federal health care
program.

 

21



--------------------------------------------------------------------------------

5.29. Internal Controls. Borrower maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (a) transactions are
executed in accordance with management’s general or specific authorizations;
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles in the
United States and to maintain asset accountability; (c) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Borrower’s internal controls over financial
reporting are effective, and Borrower is not aware of any material weakness in
its internal control over financial reporting.

5.30. Disclosure Controls. Borrower and its Subsidiaries maintain “disclosure
controls and procedures” (as such term is defined in Rules 13a-15(e) under the
Exchange Act); such disclosure controls and procedures are effective to provide
reasonable assurance that information required to be disclosed in Borrower’s
Exchange Act reports is recorded, processed, summarized and reported within the
time periods specified by the SEC and that material information related to
Borrower and its consolidated Subsidiaries is made known to management,
including Borrower’s Chief Executive Officer and Chief Financial Officer,
particularly during the period when Borrower’s periodic reports are being
prepared to allow timely decisions regarding required disclosure.

5.31. Environmental Laws. Except as set forth in or contemplated in the SEC
Reports, Borrower and its Subsidiaries (a) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”); (b)
have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (c) have not received written notice of any actual or
potential liability under any Environmental Law, in each case, except where such
non-compliance with Environmental Laws, failure to receive and comply with
required permits, licenses or other approvals or liability would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as set forth in the SEC Reports, neither Borrower nor any
of its Subsidiaries has been named as a “potentially responsible party” under
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended.

5.32. [RESERVED].

5.33. Employment Laws. None of the following events has occurred or exists:
(a) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of ERISA with respect to a Plan (as defined below),
determined without regard to any waiver of such obligations or extension of any
amortization period; (b) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of
Borrower or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect, except as set forth or contemplated in the SEC Reports;
(c) any breach of any contractual obligation, or any violation of law or
applicable qualification standards, with respect to the employment or
compensation of employees by Borrower or any of its Subsidiaries that would
reasonably be expected to have a Material Adverse Effect, except as set forth or
contemplated in the SEC Reports. None of the following events has occurred or is
reasonably likely to occur: (i) a material increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year of
Borrower and its Subsidiaries compared to the amount of such contributions made
in the most recently completed fiscal year of Borrower and its Subsidiaries;
(ii) a material increase in the “accumulated post-retirement benefit
obligations” (within the meaning of FASB ASC Topic 715) of Borrower and its
Subsidiaries compared to the amount of such obligations in the most recently
completed fiscal year of Borrower and its Subsidiaries; (iii) any event or
condition giving rise to a liability under Title IV of ERISA that would
reasonably be expected to have a Material Adverse Effect, except as set forth in
or contemplated in the SEC Reports; or (iv) the filing of a claim by one or more
employees or former employees of Borrower or any of its Subsidiaries related to
their employment that would reasonably be expected to have a Material Adverse
Effect, except as set forth or contemplated in the SEC Reports. For purposes of
this paragraph, the term “Plan” means a plan (within the meaning of Section 3(3)
of ERISA) subject to Title IV of ERISA with respect to which Borrower or any of
its Subsidiaries may have any liability.

 

22



--------------------------------------------------------------------------------

5.34. Money Laundering Laws. The operations of Borrower and its Subsidiaries are
and have been conducted at all times in material compliance with applicable
financial recordkeeping and reporting requirements and money laundering statutes
and the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Borrower or any of its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of Borrower, threatened in
writing.

5.35. Sarbanes-Oxley Act. There is and has been no failure on the part of
Borrower and any of Borrower’s directors or officers, in their capacities as
such, to comply with any material provision of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith, including
Section 402, related to loans, and Sections 302 and 906, related to
certifications, except as would not reasonably be expected to result in a
Material Adverse Effect.

5.36. Material Contracts. An accurate, current and complete list of the Material
Contracts as of the Closing Date has been furnished to Lender and/or is
available as part of the SEC Reports. To the knowledge of Borrower, each of the
Material Contracts is in full force and effect and is a valid and binding
obligation of the parties thereto in accordance with the terms and conditions
thereof (except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’
rights). Borrower and, to the knowledge of Borrower, any other party to a
Material Contract, is not in default with respect to any material term or
condition of any Material Contract to which it is a party. Further, Borrower has
received no written notice, nor does Borrower have any knowledge, of any pending
or contemplated termination of any of the Material Contracts and no such
termination is proposed or has been threatened in writing.

5.37. Disclosure. No written representation or warranty of Borrower contained in
this Agreement, and no certificate furnished or to be furnished to Lender on the
Closing Date, as of the date such representation, warranty, or other statement
was made or certificate was delivered, taken together with all such written
representations, warranties and certificates, contains any untrue statement of a
material fact or, to Borrower’s knowledge, omits to state a material fact
necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances under which they were made
(it being recognized that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may materially differ from the projected or forecasted results).

SECTION 6. INSURANCE; INDEMNIFICATION

6.1. Coverage. Borrower shall cause to be carried and maintained general
liability insurance, on an occurrence form, against risks customarily insured
against in Borrower’s line of business by companies of similar size in similar
locations. So long as there are any Secured Obligations (other than inchoate
indemnification or reimbursement obligations or other obligations which, by
their terms, survive termination of this Agreement) outstanding, Borrower shall
also cause to be carried and maintained insurance upon the Collateral, insuring
against all risks of physical loss or damage howsoever caused, in an amount not
less than the full replacement cost of the Collateral, provided that such
insurance may be subject to standard exceptions and deductibles.

6.2. Certificates. Subject to Section 7.20, Borrower shall deliver to Agent
certificates of insurance that evidence Borrower’s compliance with its insurance
obligations in Section 6.1 and the obligations contained in this Section 6.2.
Borrower’s insurance certificate shall state Agent is an additional insured for
general liability, a loss payee for all risk property damage insurance, subject
to the insurer’s approval, and a loss payee for property insurance and
additional insured for liability insurance. Attached to the certificates of
insurance will be additional insured endorsements for liability and lender’s
loss payable endorsements for all risk property damage insurance. All
certificates of insurance will provide for a minimum of thirty (30) days advance
written notice to Agent of cancellation (other than cancellation
for non-payment of premiums, for which ten (10) days’ advance written notice
shall be sufficient). Any failure of Agent to scrutinize such insurance
certificates for compliance is not a waiver of any of Agent’s rights, all of
which are reserved. Following request by Agent, Borrower shall provide Agent
with copies of each insurance policy (excluding D&O), and upon entering or
materially amending any insurance policy required hereunder, Borrower shall
provide Agent with copies of such policies (excluding D&O) and shall promptly
deliver to Agent updated insurance certificates with respect to such policies.

 

23



--------------------------------------------------------------------------------

6.3. Indemnity. Borrower agrees to indemnify and hold Agent, Lender and their
respective officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, reasonable and documented out-of-pocket costs
and expenses, damages and liabilities (including such claims, costs, expenses,
damages and liabilities based on liability in tort, including strict liability
in tort), including reasonable and documented out-of-pocket attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting from any Indemnified Person’s gross negligence, willful
misconduct or breach of any Loan Document. In no event shall any party hereunder
be liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). This Section 6.3 shall survive the repayment of indebtedness under,
and otherwise shall survive the expiration or other termination of, this
Agreement. This Section 6.3 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1. Financial Reports. Borrower shall furnish to Lender the financial
statements and reports listed hereinafter (the “Financial Statements”):

(a) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
generally available to holders of its Common Stock and copies of any regular,
periodic and special reports or registration statements that Borrower files with
the SEC or any Governmental Authority that may be substituted therefor, or any
national securities exchange; and

(b) prompt notice if Borrower or any Subsidiary has knowledge that Borrower, or
any Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.

(c) Borrower shall not make any change in its fiscal years or fiscal quarters.
The fiscal year of Borrower shall end on December 31. Borrower shall provide
written notice on a quarterly basis of any material changes in its accounting
policies or reporting practices other than those changes made in accordance with
GAAP or IFRS, as the case may be, and accounting guidance.

(d) All Financial Statements required to be delivered pursuant to clause
(a) shall be sent via e-mail to Agent provided, that if e-mail is not available
or sending such Financial Statements via e-mail is not possible, they shall be
faxed to Lender.

Notwithstanding the foregoing, any Financial Statement or document required to
be delivered under this Agreement (to the extent any such documents are included
in materials otherwise filed with the SEC) shall be deemed to have been
delivered on the date on which Borrower has filed such Financial Statement or
document with the SEC and such Financial Statement or document is available on
the EDGAR website on the Internet at www.sec.gov or any successor government
website that is freely and readily available to Agent without charge.

7.2. Management Rights. Borrower shall permit any representative that Agent
authorizes, including its attorneys and accountants, to inspect the Collateral
and examine and make copies and abstracts of the books of account and records of
Borrower at reasonable times and upon reasonable prior written notice during
normal business hours; provided, however, that so long as no Event of Default
has occurred and is continuing, such examinations shall be limited to no more
often than once in any twelve month period. In addition, any such representative
shall have the right to meet with management and officers of Borrower to discuss
such books of account and records. In addition, in connection with any such
examination, Agent or Lender shall be entitled at reasonable times and intervals
and upon reasonable prior written notice to consult with and advise the
management and officers of Borrower concerning significant business issues
affecting

 

24



--------------------------------------------------------------------------------

Borrower. Such consultations shall not unreasonably interfere with Borrower’s
business operations. The parties intend that the rights granted Agent and Lender
shall constitute “management rights” within the meaning of 29
C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.

7.3. Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, or other documents to perfect Agent’s Lien as a
first priority lien (subject to Permitted Liens) on the Collateral as Agent may
reasonably request. Borrower shall from time to time procure any instruments or
documents as may be reasonably requested by Agent and take all further action
that Agent may reasonably request, to perfect and protect the Liens granted
hereby and thereby in accordance with the Loan Documents. In addition, and for
such purposes only, Borrower hereby authorizes Agent to execute and deliver on
behalf of Borrower and to file UCC financing statements (including an indication
that the financing statement covers “all assets or all personal property” of
Borrower) or equivalent foreign filings, without the signature of Borrower
either in Agent’s name or in the name of Agent as agent and attorney-in-fact for
Borrower. Borrower shall in its reasonable business judgment protect and defend
Borrower’s title to the Collateral and Agent’s Lien thereon against all Persons
claiming any interest adverse to Borrower or Agent other than Permitted Liens.

7.4. Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary to do
so, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness, at
any time any amount is outstanding hereunder, except for (a) the conversion of
Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion, (b) prepayment by any
Subsidiary of (i) inter-company Indebtedness owed by such Subsidiary to
Borrower, or (ii) if such Subsidiary is not a Borrower, intercompany
Indebtedness owed by such Subsidiary to another Subsidiary that is not a
Borrower or (c) as otherwise permitted hereunder or approved in writing by
Agent, or (d) Indebtedness of Borrower or its Subsidiaries made in the OCB
consistent with past business practices, in an aggregate amount of not more than
$150,000 in any given calendar year.

7.5. Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any Liens (except for Permitted Liens), and shall give Agent prompt written
notice of any legal process of which Borrower has knowledge affecting the
Collateral, the Intellectual Property or Borrower’s other property and assets,
in each case, with a value in excess of $50,000, provided, however, that the
Collateral and such other property and assets may be subject to Permitted Liens
except that there shall be no Liens whatsoever on Intellectual Property other
than (i) customary restrictions on assignment, sublicense or transfer that may
exist in any license agreement where Borrower or a Subsidiary is the licensee
(and not the licensor) and (ii) licenses of intellectual property that
constitute Permitted Transfers. Borrower shall not enter into or suffer to exist
or become effective any agreement that prohibits or limits the ability of
Borrower to create, incur, assume or suffer to exist any Lien upon any of its
property (including Intellectual Property), whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to which it is a
party other than (a) this Agreement and the other Loan Documents, and (b) in
connection with any Permitted Liens or Permitted Transfers. Borrower shall cause
its Subsidiaries to protect and defend such Subsidiary’s title to its assets
from and against all Persons claiming any interest adverse to such Subsidiary
(other than holders of Permitted Liens with respect to the property subject to
the Permitted Lien only), and Borrower shall cause its Subsidiaries at all times
to keep such Subsidiary’s property and assets free and clear from any Liens
whatsoever (except for Permitted Liens); provided, however, that there shall be
no Liens whatsoever on Intellectual Property other than (i) customary
restrictions on assignment, sublicense or transfer that may exist in any license
agreement where Borrower or a Subsidiary is the licensee (and not the licensor)
and (ii) licenses of intellectual property that constitute Permitted Transfers),
and shall give Agent prompt written notice of any legal process of which
Borrower has knowledge affecting such Subsidiary’s assets with a value in excess
of $50,000.

7.6. Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries to do
so, other than Permitted Investments.

7.7. Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other Equity Interest other than
(1) pursuant to employee, director or consultant repurchase plans or other
similar agreements, provided, however, in each case cash consideration for such
repurchases does not exceed in an aggregate amount not to exceed $100,000 in any
fiscal year, (2) conversions

 

25



--------------------------------------------------------------------------------

of any convertible securities into other securities pursuant to the terms of
such convertible securities or otherwise in exchange thereof and make payments
in lieu of fractional shares in connection therewith, (3) repurchases where the
sole consideration for such repurchase is proceeds from a contemporaneous
issuance of Equity Interests, (4) repurchases where the consideration for such
repurchase is the cancellation of Indebtedness owing to Borrower, (5) cashless
settlements of options and warrants, and (6) repurchases of Equity Interests
that are deemed to occur upon the cashless exercise of options or warrants so
long as no cash payment is made by Borrower in connection therewith; or
(b) declare or pay any cash dividend or make a cash distribution on any class of
stock or other Equity Interest, except that a Subsidiary may pay dividends or
make distributions to Borrower, or (c) lend money to any employees, officers or
directors or guarantee the payment of any such loans granted by a third party
other than Permitted Investments.

7.8. Transfers. Except for Permitted Transfers, Permitted Investments and
Permitted Liens, Borrower shall not, and shall not allow any Subsidiary to,
voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of its assets (including cash).

7.9. Mergers or Acquisitions. Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary which is
not a Borrower into another Subsidiary or into Borrower or (b) a Borrower into
another Borrower), or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of another Person (other
than any Permitted Investment). Borrower may dissolve any Subsidiary (that is
not a party to this Agreement) as long as the assets of that Subsidiary are
distributed to such Subsidiary’s shareholders and Borrower provides prompt
notice to Lender.

7.10. Taxes. Borrower and its Subsidiaries shall pay when due all material
taxes, fees or other charges in the nature of a tax (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower or
its Subsidiaries, except for (i) any such Tax that is currently being contested
in good faith, (ii) as would not reasonably be expected to have a Material
Adverse Effect or (iii) as set forth in or contemplated in the SEC Reports.
Borrower shall file on or before the due date therefor all personal property tax
returns in respect of the Collateral except as would not reasonably be expected
to have a Material Adverse Effect. For the avoidance of doubt, Borrower may
contest, in good faith and by appropriate proceedings, taxes for which Borrower
maintains adequate reserves therefor in accordance with the applicable tax
legislation.

7.11. Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without ten (10) days’
prior written notice to Agent. Neither Borrower nor any Subsidiary shall suffer
a Change in Control without the approval of Agent, such approval not to be
unreasonably withheld or delayed, unless the Term Loan is repaid and/or
converted in full prior to or contemporaneously with the consummation of such
Change in Control. Neither Borrower nor any Subsidiary shall relocate its chief
executive office or its principal place of business unless it has provided prior
written notice to Agent. Within thirty (30) days of the end of each fiscal
quarter, Borrower shall provide written notice to Agent of any locations to
which Collateral with a value in excess of $100,000 has been relocated in the
preceding fiscal quarter (other than (u) Borrower Products, including compounds
and raw materials used to manufacture biopharmaceuticals or which are used for
preclinical testing or clinical trials, in the OCB, (v) Permitted Transfers,
(w) sales of Inventory in the OCB, (y) relocations of Collateral from a location
described on Schedule 5.1 to another location described on Schedule 5.1 or
(z) mobile equipment in the possession of Borrower’s or a Subsidiary’s employees
or agents).

7.12. Securities Corporation Investment Conditions. Notwithstanding the
restrictions in Section 7.6 to the contrary, Borrower may make Investments in
Allena Pharmaceuticals Security Corporation and Allena Pharmaceuticals Security
Corporation may make Investments so long as (a) at any time Cash is maintained
in deposit accounts or securities accounts owned by Allena Pharmaceuticals
Security Corporation, the aggregate balance of Cash maintained in Borrower’s
Deposit Accounts and securities accounts shall not be less than the amount equal
to 120% of the principal amount of the Term Loan outstanding at such time and
(b) other than Liens permitted pursuant to clauses (iii), (v) and (xii) of the
definition of Permitted Liens, Allena Pharmaceuticals Security Corporation shall
not grant Liens in favor of third parties on its assets. For the avoidance of
doubt, Borrower shall not be required to maintain the minimum balance of Cash
described in clause (a) of the foregoing sentence at any time that no Cash is
being maintained in any deposit or securities accounts owned by Allena
Pharmaceuticals Security Corporation.

 

26



--------------------------------------------------------------------------------

7.13. Joinder. Borrower shall provide written notice to Agent within thirty
(30) days of the formation of each Subsidiary formed subsequent to the Closing
Date and shall, if requested by Agent, promptly cause any such Subsidiary (other
than any Excluded Subsidiary) to execute and deliver to Agent a Joinder
Agreement.

7.14. Notification of Event of Default. Borrower shall notify Agent within two
(2) Business Days of Borrower obtaining knowledge of the occurrence of any Event
of Default.

7.15. Use of Proceeds. Borrower agrees that the proceeds of the Loan shall be
used solely to pay related fees and expenses in connection with this Agreement,
for repayment of the Existing Debt and for working capital and general corporate
purposes in the OCB. The proceeds of the Loan will not be used in violation of
Anti-Corruption Laws or applicable Sanctions.

7.16. Compliance with Laws.

Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all material respect with all applicable laws, rules or
regulations (including any law, rule or regulation with respect to the making or
brokering of loans or financial accommodations), and shall, or cause its
Subsidiaries to, obtain and maintain all required governmental authorizations,
approvals, licenses, franchises, permits or registrations reasonably necessary
in connection with the conduct of Borrower’s business, in each case, except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries permit, to Borrower’s knowledge, any Affiliate to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists. Neither Borrower nor any of
its Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit,
to Borrower’s knowledge, any Affiliate to, directly or indirectly, (i) conduct
any business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.

Borrower has implemented and maintains in effect policies and procedures
designed to ensure material compliance by Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

None of Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or its Subsidiaries that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

7.17. Rule 144 Compliance.

(a) With a view to making available to each entity comprising Lender the
benefits of Rule 144 under the Securities Act (“Rule 144”), or any similar rule
or regulation of the SEC that may at any time permit such entity to sell any
portion of the Conversion Shares to the public without registration, Allena
Pharmaceuticals, Inc. represents and warrants that: (i) Allena Pharmaceuticals,
Inc. is, and has been for a period of at least ninety (90) days immediately
preceding the date hereof, subject to the reporting requirements of Section 13
or 15(d) of the Exchange Act; (ii) Allena Pharmaceuticals, Inc. has filed all
required reports under Section 13 or 15(d) of the Exchange Act, as applicable,
during the twelve (12) months preceding the Closing Date (or for such shorter
period that Allena Pharmaceuticals, Inc. was required to file such reports);
(iii) Allena Pharmaceuticals, Inc. is not an issuer defined as a “Shell Company”
(as hereinafter defined); and (iv) if Allena Pharmaceuticals, Inc. has, at any
time, been an issuer defined as a Shell Company, Allena Pharmaceuticals, Inc.
has: (A) not been an issuer defined as a Shell Company for at least six
(6) months prior to the Closing Date; and (B) has satisfied the requirements of
Rule 144(i) (including, without limitation, the proper filing of “Form 10
information” at least six (6) months prior to the Closing Date). For the
purposes hereof, the term “Shell Company” shall mean an issuer that meets the
description set forth under Rule 144(i)(1)(i).

 

27



--------------------------------------------------------------------------------

(b) In addition, until the earliest of (x) three (3) years from the date hereof,
(y) when the Conversion Shares are no longer required to bear a restrictive
legend and (z) the effective date of the sale of all or substantially all the
assets of Allena Pharmaceuticals, Inc. , any merger, consolidation or
acquisition involving Allena Pharmaceuticals, Inc. with, by or into another
corporation, entity or person; or any change in the ownership of more than fifty
percent (50%) of the voting capital stock of Allena Pharmaceuticals, Inc. in one
or more related transactions (such transactions described in this clause (z), a
“Sale Event”), Allena Pharmaceuticals, Inc. shall, at its sole expense, promptly
following the request of Lender and upon Lender providing customary supporting
documentation, give Allena Pharmaceuticals, Inc.’s transfer agent instructions
to the effect that, upon the transfer agent’s receipt from Allena
Pharmaceuticals, Inc. of a certificate (a “Rule 144 Certificate”) certifying
that such Lender’s holding period (as determined in accordance with the
provisions of Rule 144) for any portion of the Conversion Shares, which such
Lender proposes to sell (the “Securities Being Sold”) is not less than six
(6) months and such sale otherwise complies with the requirements of Rule 144,
and receipt by the transfer agent of the “Rule 144 Opinion” (as hereinafter
defined) from Allena Pharmaceuticals, Inc. or its counsel (or from such Lender
and its counsel as permitted below), the transfer agent is to effect the
transfer of the Securities Being Sold and issue to such Lender or transferee(s)
thereof one or more stock certificates representing the transferred Securities
Being Sold without any restrictive legend and without recording any restrictions
on the transferability of such Securities Being Sold on the transfer agent’s
books and records or, at Lender’s option, the Securities Being Sold shall be
transmitted by the transfer agent to Lender by crediting the account of Lender’s
or its designee’s balance account with The Depository Trust Company through its
deposit or withdrawal at custodian system if the transfer agent is then a
participant in such system; provided that Allena Pharmaceuticals, Inc. will not
be required to do any of the foregoing if it reasonably determines that such
sale would not comply with Rule 144. In this regard, upon Lender’s request,
Allena Pharmaceuticals, Inc. shall have an affirmative obligation at its sole
expense, to cause its counsel to promptly issue to the transfer agent a legal
opinion providing that, based on the Rule 144 Certificate, the Securities Being
Sold were or may be sold, as applicable, pursuant to the provisions of Rule 144,
even in the absence of an effective registration statement (the “Rule 144
Opinion”); provided that Allena Pharmaceuticals, Inc. will not be required to do
any of the foregoing if it reasonably determines that such sale would not comply
with Rule 144. If the transfer agent requires any additional documentation in
connection with any proposed transfer by Lender of any Securities Being Sold,
Lender shall promptly deliver or cause to be delivered to the transfer agent or
to any other Person, all such additional documentation as may be reasonably
necessary to effectuate the transfer of the Securities Being Sold and the
issuance of an unlegended certificate to any transferee thereof, all at Lender’s
expense.

7.18. Intellectual Property.

(a) Borrower shall use commercially reasonable efforts to (i) protect, defend
and maintain the validity and enforceability of its and its Subsidiaries’
Intellectual Property material to Borrower’s and its Subsidiaries’ business;
(ii) promptly advise Agent in writing of material infringements of its
Intellectual Property material to Borrower’s or its Subsidiaries’ business of
which it is aware; and (iii) not allow any Intellectual Property material to
Borrower’s or its Subsidiaries’ business to be abandoned, forfeited or dedicated
to the public unless such abandonment, forfeiture or dedication is in the OCB.

(b) Borrower shall provide written report to Agent within thirty (30) days of
the end of each fiscal quarter any material in-bound Licenses that prohibits
Borrower from granting a security interest in Borrower’s interest in such
License (other than over-the-counter software that is commercially available to
the public) that Borrower or any Subsidiary has entered into or become bound by
in the preceding fiscal quarter. Borrower shall take or cause to be taken such
commercially reasonable steps as Agent reasonably requests to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for (i) any
material in-bound License to be deemed “Collateral” and for Agent to have a
security interest in it that might otherwise be restricted or prohibited by law
or by the terms of any such material in-bound License, whether now existing or
entered into in the future, and (ii) Agent to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Agent’s rights and remedies under this Agreement and the other Loan Documents.

7.19. Transactions with Affiliates. Borrower shall not and shall not permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction of any kind with any Affiliate of Borrower or such Subsidiary on
terms that are less favorable to Borrower or such Subsidiary, as the case may
be, than those that might be obtained in an arm’s length transaction from a
Person who is not an Affiliate of Borrower or such

 

28



--------------------------------------------------------------------------------

Subsidiary other than (a) transactions, arrangements and contracts between
Borrower and its Subsidiaries, (b) transactions otherwise permitted pursuant to
Sections 7.4, 7.5, 7.6, 7.7, 7.8, 7.9 and 7.11, (c) the sale of Equity Interests
in bona fide transactions with or the incurrence of Subordinated Indebtedness in
bona fide transactions owing to Borrower’s investors that do not result in a
Change in Control and (d) reasonable and customary director, officer and
employee compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans and indemnification
arrangements approved by the relevant board of directors or equivalent corporate
body).

7.20. Post-Closing Covenants. Within 60 days following the Closing Date (or such
later date as agreed by Agent in its sole discretion), Borrower shall:

(a) execute and deliver to Agent deposit account control agreement reasonably
acceptable to Agent covering all of the Deposit Accounts maintained with banks
located within the United States of America and listed on Schedule 7.20 hereto
(other than any Excluded Account);

(b) deliver to Agent stock certificates evidencing all of the shares of the
Subsidiaries together with a stock power in blank for each such certificate, if
any; and

(c) deliver to Agent insurance certificates required pursuant to Section 6.2.

SECTION 8. CONVERSION

8.1. Conversion Privilege. Each of the entities comprising Lender, at its
option, shall have the right to convert at any time any portion of its then
outstanding Term Commitments and all accrued and unpaid interest thereon into
shares of Common Stock of Allena Pharmaceuticals, Inc. at the applicable
Conversion Price, as defined below.

8.2. Conversion Price. The “Conversion Price” for the Initial Loan and Credit
Line shall be $4.10 (subject to adjustments as provided below). The Conversion
Price for the Third Installment Loan will equal the higher of: (i) $4.10 and
(ii) a price equal to 2 times the average closing price of Allena
Pharmaceuticals, Inc.’s common stock during the 30 trading days prior to the
date on which the Third Installment Loan becomes available for withdrawal.
Notwithstanding the foregoing, in the event that on or after the Closing Date, a
stock split, stock combination, reclassification, payment of stock dividend,
recapitalization or other similar transaction of such character that the shares
of Common Stock shall be changed into or become exchangeable for a larger or
small number of shares is consummated (each, a “Stock Event”), the applicable
Conversion Price shall be proportionately increased or decreased as necessary to
reflect the proportionate change in shares of Common Stock issued and
outstanding as a result of such Stock Event.

8.3. Conversion Mechanism. Any entity comprising Lender electing to convert any
portion of its then outstanding Term Loans and all accrued and unpaid interest
thereon (the “Converting Lender”), shall notify Borrower in writing, stating the
amount the Converting Lender requests to convert (the “Converted Amount”) and
the account to which it wishes the shares of Common Stock to be delivered
electronically upon conversion (“Conversion Notice”). The Borrower shall deliver
to the Converting Lender, on or before the third Business Day following the
Conversion Notice, (1) a number of shares of Common Stock equal to the Converted
Amount divided by the Conversion Price applicable to the Term Loans converted
(the “Note Conversion Shares”) and (2) cash in lieu of fractional shares, if
any. The Borrower and Converting Lender shall produce, execute and file any
document and make any arrangement as reasonably required to perfect such
conversion. The Note Conversion Shares shall be fully paid, and the Note
Conversion Shares shall be unrestricted and freely tradable securities under
U.S. federal securities laws (i) pursuant to Rule 144, if held by a person that
is not an affiliate (and has not been affiliate at any time during the three
months preceding any such sale) of Allena Pharmaceuticals, Inc., following both
the satisfaction of the holding period for such shares required under Rule 144
and the availability of current public information required by Rule 144, or
(ii) following the registration of the Note Conversion Shares under an effective
registration statement in accordance with the Registration Rights Agreement.
Lender shall be treated as a stockholder of record as of the Close of Business
on the Business Day during which Borrower received the Conversion Notice.
Following conversion pursuant to this Section, the Converted Amount shall be
deemed fully paid and shall no longer be deemed a Secured Obligation hereunder.

In addition, Allena Pharmaceuticals, Inc. shall have the right to convert at any
time all or any portion of the then outstanding Term Loans and all accrued and
unpaid interest thereon into shares of Common Stock of Allena Pharmaceuticals,
Inc. at the applicable Conversion Price, subject to fulfilment of all of the
following

 

29



--------------------------------------------------------------------------------

conditions: (i) the shares of Common Stock issuable upon conversion are
unrestricted and freely tradable securities if held by a person that is not an
affiliate (and has not been affiliate at any time during the three months
preceding any such sale) of Allena Pharmaceuticals, Inc. pursuant to Rule 144
under the Securities Act or under an effective registration statement under the
Securities Act, (ii) during a period of 30 consecutive trading days prior to the
date on which Allena Pharmaceuticals, Inc. gives notice of the exercise of its
conversion right, the closing price of Allena Pharmaceuticals, Inc.’s shares of
common stock was higher than 1.4 times the Conversion Price applicable to the
Term Loans converted on at least 20 trading days, including on the trading day
preceding the date on which Allena Pharmaceuticals, Inc. gives notice of the
exercise of its conversion right, and (iii) the number of shares of Common Stock
issuable upon conversion by Allena Pharmaceuticals, Inc. shall not exceed the
average weekly number of traded shares on the stock market during the four weeks
immediately preceding the date on which Allena Pharmaceuticals, Inc. gives
notice of the exercise of its conversion rights. Allena Pharmaceuticals, Inc.
may only effect a conversion once every four weeks.

8.4. Tax. Borrower shall pay any documentary, stamp or similar issue or transfer
tax due on the issue of any shares of Common Stock upon conversion under this
Section 8, unless the tax is due because the Converting Lender requests such
shares to be issued in a name other than the Converting Lender’s name.

8.5. Fully Paid Shares. Allena Pharmaceuticals, Inc. shall at all times hold,
free from preemptive rights, out of its authorized, unreserved and unissued
shares or shares held in treasury, sufficient shares of Common Stock to provide
for conversion as contemplated above from time to time as such Conversion Notice
is presented.

8.6. Effect of Recapitalizations, Reclassifications and Changes of the Common
Stock.

(a) In the case of:

(i) any recapitalization, reclassification or change of the Common Stock (other
than changes resulting from a subdivision or combination),

(ii) any consolidation, merger, combination or similar transaction involving
Borrower,

(iii) any sale, lease or other transfer to a third party of all or substantially
all of the assets of Borrower and its Subsidiaries, or

(iv) any statutory share exchange,

in each case, as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, or other property or assets (including
cash or any combination thereof) (any such event, a “Merger Event”), then, at
and after the effective time of such Merger Event, the conversion right of
Lender (and Borrower) shall be changed into a right to convert each $1,000
principal amount of outstanding Term Loans and accrued and unpaid interest
thereon into the kind and amount of shares of stock, other securities or other
property or assets (including cash or any combination thereof) that a holder of
a number of shares of Common Stock equal to the quotient of $1,000 and the
applicable Conversion Price immediately prior to such Merger Event would have
owned or been entitled to receive (the “Reference Property,” with each “unit of
Reference Property” meaning the kind and amount of Reference Property that a
holder of one share of Common Stock is entitled to receive) upon such Merger
Event and, prior to or at the effective time of such Merger Event, Borrower or
the successor or purchasing Person, as the case may be, shall execute with
Lender a supplemental agreement providing for such change in the option to
convert (“Supplemental Agreement”).

(b) If the Merger Event causes the Common Stock to be converted into, or
exchanged for, the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), then (i) the
Reference Property into which the amounts due hereunder will be convertible
shall be deemed to be the weighted average of the types and amounts of
consideration actually received by the holders of Common Stock, and (ii) the
unit of Reference Property for purposes of the immediately preceding paragraph
shall refer to the consideration referred to in clause (i) attributable to one
share of Common Stock. If the holders of the Common Stock receive only cash in
such Merger Event, then for all conversions which occur after the effective date
of such Merger Event, (A) the consideration due upon conversion of each $1,000
principal amount of the outstanding Term Loans and accrued and unpaid interest
thereon shall be solely cash in

 

30



--------------------------------------------------------------------------------

an amount equal to quotient of $1,000 and the applicable Conversion Price
multiplied by the price paid per share of Common Stock in such Merger Event and
shall be paid to the Converting Lender on or before the third Business Day
immediately following the Business Day upon which the Conversion Notice was
received. Allena Pharmaceuticals, Inc. shall notify Lender of any such weighted
average referred to in the first sentence of this paragraph as soon as
reasonably practicable after such determination is made.

(c) If, in the case of any Merger Event, the Reference Property includes shares
of stock, securities or other property or assets (including cash or any
combination thereof) of a Person other than the successor or purchasing
corporation, as the case may be, in such Merger Event, then such Supplemental
Agreement shall also be executed by such other Person, if such Person is an
affiliate of Allena Pharmaceuticals, Inc. or the successor or acquiring company,
and shall contain such additional provisions to protect the interests of the
Converting Lender as the board of directors of Allena Pharmaceuticals, Inc.
shall reasonably consider necessary by reason of the foregoing.

(d) When Allena Pharmaceuticals, Inc. executes a Supplemental Agreement, Allena
Pharmaceuticals, Inc. shall promptly deliver to Lender a certificate, signed by
an Officer of Borrower, briefly stating the reasons therefor, the kind or amount
of cash, securities or property or asset that will comprise a unit of Reference
Property after any such Merger Event, any adjustment to be made with respect
thereto and that all conditions precedent have been complied with, and shall
promptly mail notice thereof to all Converting Lender. Allena Pharmaceuticals,
Inc. shall cause notice of the execution of such Supplemental Agreement to be
given to Lender within 20 days after execution thereof. Failure to deliver such
notice shall not affect the legality or validity of such Supplemental Agreement.

(e) Allena Pharmaceuticals, Inc. shall not become a party to any Merger Event
unless its terms are consistent with this Section 8.6. None of the foregoing
provisions shall affect the right of Lender to convert any portion of the Term
Loan into shares of Common Stock prior to the effective date of such Merger
Event.

(f) The above provisions of this Section shall similarly apply to successive
Merger Events.

8.7. Certain Covenants.

(a) The Borrower covenants that all shares of Common Stock issued upon
conversion will be fully paid and non-assessable by the Borrower and free from
all liens and charges with respect to the issue thereof.

(b) Allena Pharmaceuticals, Inc. covenants that, if any shares of Common Stock
to be provided upon conversion require registration with or approval of any
Governmental Authority under any federal or state law before such shares of
Common Stock may be validly issued, Allena Pharmaceuticals, Inc. shall, to the
extent then permitted by the rules and interpretations of the SEC, secure such
registration or approval, as the case may be in a manner that will enable and
will not delay conversion as aforesaid, unless an exemption from such
registration or approval requirements is available.

(c) Allena Pharmaceuticals, Inc. further covenants that if at any time the
Common Stock shall be listed on any national securities exchange or automated
quotation system, the Borrower will use its commercially reasonable efforts to
list and keep listed, so long as the Common Stock shall be so listed on such
exchange or automated quotation system, any Common Stock issuable upon
conversion hereunder.

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an “Event of
Default”:

9.1. Payments. Borrower fails to pay any scheduled payment of any Secured
Obligations due and owing under this Agreement or any of the other Loan
Documents within five (5) Business Days of the date when due; provided, however,
that an Event of Default shall not occur on account of a failure to pay due
solely to an administrative or operational error of Agent or Lender or
Borrower’s bank if Borrower had the funds to make the payment when due and makes
the payment within three (3) Business Days following Borrower’s knowledge of
such failure to pay; or

 

31



--------------------------------------------------------------------------------

9.2. Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower, Agent and Lender, and (a) with respect to
a default under any covenant under this Agreement (other than under Sections
7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.19(b), and 7.20 of this Agreement
and Sections 2 and 3 of the Registration Rights Agreement), any other Loan
Document or any other agreement among Borrower, Agent and Lender, such default
continues for more than thirty (30) days after the earlier of the date on which
(i) Agent or Lender has given notice of such default to Borrower and
(ii) Borrower has actual knowledge of such default or (b) with respect to a
default under any of Sections 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.19(b)
and 7.20 of this Agreement and Sections 2 and 3 of the Registration Rights
Agreement (except in the event that notwithstanding such breach of Sections 2
and 3 of the Registration Rights, the entities comprising Lender are eligible to
sell all of the Note Conversion Shares pursuant to Rule 144 or another exemption
from registration under the Securities Act without any requirements as to
volume, manner of sale or availability of current public information) the
occurrence of such default; or

9.3. Material Adverse Effect. A Material Adverse Effect shall have occurred;
provided that solely for the purposes of this Section 9.3, none of the following
shall constitute by itself a Material Adverse Effect: (i) changes in general
economic or political conditions or financial credit or securities markets in
general (including changes in interest or exchange rates) or general changes in
the regulation, standard terms and policies of an industry or a market, whether
worldwide or in the United States, (ii) acts of war, armed hostilities or
terrorism or any escalation or worsening of any acts of war, armed hostilities
or terrorism, or (iii) changes in generally accepted accounting principles.

9.4. Representations. Any representation or warranty made by Borrower in any
Loan Document shall have been false or misleading in any material respect when
made or when deemed made; or

9.5. Insolvency. Borrower (A) shall either: (i) make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due in the ordinary course of business, or (iii) shall become insolvent (when
taken as a whole on a consolidated basis, it being clarified that, without
derogating from the other provisions of this Section 9.5(A), the mere fact that
the outstanding amount of Secured Obligations is greater than the Borrower’s
cash balance at a specific point in time, shall not in itself result in the
Borrower’s being deemed insolvent for the purpose of this clause (iii)); or
(iv) shall file a voluntary petition in bankruptcy; or (v) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (vi) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower of all or any material part
of the assets or property of Borrower; or (vii) shall cease operations of its
business as its business has normally been conducted, or terminate substantially
all of its employees; or (viii) Borrower or its respective directors or majority
shareholders shall take any action initiating any of the foregoing actions
described in clauses (i) through (vii); or (B) either (i) forty-five (45) days
shall have expired after the commencement of an involuntary action against
Borrower seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of Borrower
being stayed; or (ii) a stay of any such order or proceedings shall thereafter
be set aside and the action setting it aside shall not be timely appealed; or
(iii) Borrower shall file any answer admitting or not contesting the material
allegations of a petition filed against Borrower in any such proceedings; or
(iv) the court in which such proceedings are pending shall enter a decree or
order granting the relief sought in any such proceedings; or (v) forty-five
(45) days shall have expired after the appointment, without the consent or
acquiescence of Borrower, of any trustee, receiver or liquidator of Borrower or
of all or any material part of the properties of Borrower without such
appointment being vacated; or

9.6. Attachments; Judgments. Any material portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered against Borrower for the payment of money (not covered
by independent third party insurance as to which liability has not been rejected
by such insurance carrier), individually or in the aggregate, of at least Five
Hundred Thousand Dollars ($500,000) and remains unstayed, unbonded and
unsatisfied for more than twenty (20) days past the date such judgment is
required to be stayed, bonded or satisfied, or Borrower is enjoined or in any
way prevented by court order from conducting any material part of its business
for more than thirty (30) consecutive days; or

9.7. Other Obligations. The occurrence of any default (beyond any applicable
cure or grace periods) by Borrower under any agreement or obligation of Borrower
giving rise to the ability of any third party to accelerate any Indebtedness in
excess of Five Hundred Thousand Dollars ($500,000); or

 

32



--------------------------------------------------------------------------------

9.8. Delisting. At any time, the Common Stock shall be delisted from the Nasdaq
Global Select Market and Borrower shall not have been able to list the Common
Stock on another U.S. national securities exchange within sixty (60) days of
such delisting.

SECTION 10. REMEDIES

10.1. General. Upon and during the continuance of any one or more Events of
Default, (i) Lender shall not be required to provide any portion of the Term
Loan not yet provided or withdrawn, (ii) Agent may accelerate and demand payment
of all or any part of the outstanding Secured Obligations and declare them to be
immediately due and payable (provided, that upon the occurrence and during the
continuance of an Event of Default of the type described in Section 9.5, all of
the outstanding Secured Obligations shall automatically be accelerated and made
due and payable, in each case without any further notice or act), (iii) Agent
may, at its option, sign and file in Borrower’s name any and all collateral
assignments, notices, security agreements and other documents it deems necessary
or appropriate to perfect or protect the repayment of the Secured Obligations,
and in furtherance thereof, Borrower hereby grants Agent an irrevocable power of
attorney coupled with an interest, and (iv) Agent may notify any of Borrower’s
account debtors to make payment directly to Agent, compromise the amount of any
such account on Borrower’s behalf and endorse Agent’s name without recourse on
any such payment for deposit directly to Agent’s account. Agent may exercise all
rights and remedies with respect to the Collateral under the Loan Documents or
otherwise available to it under the UCC and other applicable law, including the
right to release, hold, sell, lease, liquidate, collect, realize upon, or
otherwise dispose of all or any part of the Collateral and the right to occupy,
utilize, process and commingle the Collateral. All Agent’s rights and remedies
shall be cumulative and not exclusive.

10.2. Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Agent may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Agent
may require Borrower to assemble the Collateral and make it available to Agent
at a place designated by Agent that is reasonably convenient to Agent and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Agent in the following order of
priorities:

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable and documented out-of-pocket costs and professionals’ and
advisors’ fees and expenses as described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations and other obligations which, by
their terms, survive termination of this Agreement), to any creditor holding a
junior Lien on the Collateral, or to Borrower or its representatives or as a
court of competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3. No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

10.4. Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.

 

33



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2. Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic transmission or hand delivery or delivery by an overnight express
service or overnight mail delivery service; or (ii) the three (3) Business Days
after deposit in the United States of America mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:

(a) If to Agent:

Pontifax Medison Finance GP, L.P.,

Address: 14 Shenkar St. Herzelia, Israel

Attention: Shlomo (Momi) Karako

Email: momi@pontifax.com

Telephone: +972-9-9725617

(b) If to Borrower:

Allena Pharmaceuticals, Inc.

Address: One Newton Executive Park, Suite 202

  Newton, MA 02462

Attention: Edward Wholihan, CFO

Facsimile: (617) 916-1871

Email: ewholihan@allenapharma.com

Telephone: (617) 862-2522

(c) If to Lender:

Pontifax Medison Finance (Israel) L.P. and Pontifax Medison

Finance (Cayman) L.P.

Address: 14 Shenkar St. Herzelia, Israel

Attention: Shlomo (Momi) Karako

Email: momi@pontifax.com

Telephone: +972-9-9725617

or to such other address as each party may designate for itself by like notice.

11.3. Entire Agreement; Amendments.

(a) This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof.

(b) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b). Lender and Borrower party to the relevant
Loan Document may, or, with the written consent of Lender, Agent and Borrower
party to the relevant Loan Document may, from time to time, (i) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of Lender or of
Borrower

 

34



--------------------------------------------------------------------------------

hereunder or thereunder or (ii) waive, on such terms and conditions as Lender or
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any default or
Event of Default and its consequences. Any such waiver and any such amendment,
supplement or modification shall apply equally to Lender and shall be binding
upon Borrower, Lender, Agent and all future holders of the Term Loans.

11.4. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5. No Waiver. The powers conferred upon Agent and Lender by this Agreement
are solely to protect its rights hereunder and under the other Loan Documents
and its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers. No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

11.6. Survival. All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and Lender and shall survive
the execution and delivery of this Agreement. Sections 6.3, 11.12 and 11.14
shall survive the termination of this Agreement.

11.7. Successors and Assigns.

(a) The provisions of this Agreement and the other Loan Documents shall inure to
the benefit of and be binding on Borrower and its permitted assigns (if any).
Borrower shall not assign its obligations under this Agreement or any of the
other Loan Documents without Agent’s express prior written consent, and any such
attempted assignment shall be void and of no effect. None of Agent or Lender
shall assign its rights, interests or obligations under this Agreement or any of
the other Loan Documents without Borrower’s express prior written consent.
Notwithstanding the foregoing, in all cases, any transfer to an Affiliate of
Lender or Agent shall be allowed.

(b) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain a copy of each assignment and assumption delivered to it and a register
for the recordation of the names and addresses of Lender, and the commitments
of, and principal amounts (and stated interest) of the Term Loans owing to,
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent demonstrable error, and
Borrower, Agent and Lender shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
the Loan Documents. The Register shall be available for inspection by Borrower
and Lender, at any reasonable time and from time to time upon reasonable prior
notice. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Term Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

11.8. Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of New York and shall
have been accepted by Agent and Lender in the State of New York. Payment to
Agent and Lender by Borrower of the Secured Obligations is due in the State of
New York. This Agreement and the other Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction; provided that Sections 5-1401 and 5-1402 of the New
York General Obligations Law shall apply.

 

35



--------------------------------------------------------------------------------

11.9. Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents (except as
expressly provided otherwise in any other Loan Document) shall be brought in any
competent state or federal court located in New York City, New York (the
“Competent Court”). By execution and delivery of this Agreement, each party
hereto generally and unconditionally: (a) submits and consents to exclusive
jurisdiction in such courts except that Agent may bring suit or take legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations or as provided in any other Loan Document;
(b) waives any objection as to lack of jurisdiction or improper venue or forum
non conveniens; and (c) irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement or the other Loan Documents. Service
of process on any party hereto in any action arising out of or relating to this
Agreement shall be effective if given in accordance with the requirements for
notice set forth in Section 11.2 and shall be deemed effective and received as
set forth in Section 11.2.

11.10. Mutual Waiver of Jury Trial.

Because disputes arising in connection with complex financial transactions are
most quickly and economically resolved by an experienced and expert Person and
the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER. This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower and Lender, Claims that arise out of or are
in any way connected to the relationship among Borrower, Agent and Lender, and
any Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement, any other
Loan Document.

11.11. Professional Fees. Subject to the expense cap set forth herein, Borrower
promises to pay Agent’s and Lender’s reasonable and documented out-of-pocket
costs and expenses necessary to finalize the Loan Documents, including but not
limited to reasonable and documented out-of-pocket attorney’s fees, UCC
searches, filing costs, and other miscellaneous expenses. In addition, Borrower
promises to pay any and all reasonable documented and out-of-pocket attorneys’
and other professionals’ fees and expenses incurred by Agent and Lender after
the Closing Date in connection with or related to: (a) the Loan; (b) the
administration, collection, or enforcement of the Loan; (c) the amendment or
modification of the Loan Documents; (d) any waiver, consent, release, or
termination under the Loan Documents; (e) the protection, preservation, audit,
field exam, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (f) any third party legal,
litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Agent or Lender in any adversary proceeding or contested matter commenced or
continued by or on behalf of Borrower’s estate, and any appeal or review
thereof. Notwithstanding the foregoing, in no event shall Borrower be
responsible for paying or otherwise reimbursing Agent’s or Lender’s costs or
expenses for more than one (1) outside counsel in each of Israel and the United
States for Agent and Lender collectively.

11.12. Confidentiality. Agent and Lender acknowledge that Collateral and
information provided to Agent and Lender by Borrower are confidential and
proprietary information of Borrower (the “Confidential Information”).
Accordingly, Agent and Lender agree that any Confidential Information it may
obtain in the course of acquiring, administering, or perfecting Agent’s security
interest in the Collateral shall not be disclosed to any other Person or entity
in any manner whatsoever, in whole or in part, without the prior written consent
of Borrower, except that Agent and Lender may disclose any such information:
(a) to its own directors, officers, employees, accountants, counsel and other
professional advisors and to its Affiliates if Agent or Lender in their good
faith discretion determines that any such party should have access to such
information in connection with such party’s responsibilities in connection with
the Loan or this Agreement and, provided that such recipient of such
Confidential Information either (i) agrees to be bound by the confidentiality
provisions of this paragraph or (ii) is otherwise subject to confidentiality
restrictions that reasonably protect against the disclosure of

 

36



--------------------------------------------------------------------------------

Confidential Information that are no less restrictive than the terms of this
Section 11.12; (b) if such information is generally available to the public
without any disclosure by Agent or Lender or breach of this Section 11.12;
(c) if required or appropriate in any report, statement or testimony submitted
to any Governmental Authority having or claiming to have jurisdiction over Agent
or Lender; (d) if required or appropriate in response to any summons or subpoena
or in connection with any litigation, to the extent permitted or deemed
advisable by Agent’s or Lender’s counsel; (e) to comply with any legal
requirement or law applicable to Agent or Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Agent’s sale, lease, or other disposition of Collateral
after default and during the continuation of an Event of Default; (g) to any
participant or assignee of Agent or Lender or any prospective participant or
assignee; provided, that such participant or assignee or prospective participant
or assignee agrees in writing to be bound by this Section prior to disclosure;
or (h) otherwise with the prior written consent of Borrower (which may be by
e-mail); provided, that any disclosure made in violation of this Agreement shall
not affect the obligations of Borrower or any of its Affiliates or any guarantor
under this Agreement or the other Loan Documents. In handling any Confidential
Information, each of Agent and Lender shall exercise the same degree of care
that it exercises for its own proprietary information. Agent’s and Lender’s
obligations under this Section 11.12 shall supersede all of their respective
obligations under any non-disclosure agreement.

11.13. Assignment of Rights. Borrower acknowledges and understands that Agent or
Lender may, subject to Section 11.7, sell and assign all or part of its interest
hereunder and under the Loan Documents to any Person or entity (an “Assignee”);
provided that no such assignment shall be made without the prior written consent
of Borrower; provided, however, Borrower’s consent shall not be required if such
assignment occurs in connection with a sale or disposition of Agent or Lender or
all of Lender’s loan portfolio, or any merger, acquisition or corporate
reorganization affecting Lender. After such assignment the term “Agent” or
“Lender” as used in the Loan Documents shall mean and include such Assignee, and
such Assignee shall be vested with all rights, powers and remedies of Agent and
Lender hereunder with respect to the interest so assigned; but with respect to
any such interest not so transferred, Agent and Lender shall retain all rights,
powers and remedies hereby given. No such assignment by Agent or Lender shall
relieve Borrower of any of its obligations hereunder. Lender agrees that in the
event of any transfer by it of the Term Note (if any), it will endorse thereon a
notation as to the portion of the principal of the Term Note(s), which shall
have been paid at the time of such transfer and as to the date to which interest
shall have been last paid thereon.

11.14. Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full final payment to Agent or Lender.

11.15. Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16. No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, Lender and Borrower.

11.17. Agency. Lender hereby irrevocably appoints Pontifax Medison Finance GP
L.P. to act on its behalf as Agent hereunder and under the other Loan Documents
and authorizes Agent to take such actions on its behalf and to exercise such
powers as are delegated to Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto.

 

37



--------------------------------------------------------------------------------

11.18. Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “ Publicity Materials”); (b) the names of
officers of such other parties in the Publicity Materials; and (c) such other
parties’ name, trademarks, servicemarks in any news or press release concerning
such party; provided, however, notwithstanding anything to the contrary herein,
no such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
including pursuant to any listing agreement with any national securities
exchange (so long as such party provides prior notice to the other party hereto
to the extent reasonably practicable) and (ii) to comply with Section 11.12.

(SIGNATURES TO FOLLOW)

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

AGENT:       Pontifax Medison Finance GP L.P       By:  

/s/ Momi Karako

        Name: Momi Karako         Title: Partner       LENDER:       Pontifax
Medison Finance (Israel) L.P.     Pontifax Medison Finance (Cayman) L.P. By:  

/s/ Momi Karako

    By:  

/s/ Momi Karako

  Name: Momi Karako       Name: Momi Karako   Title: Partner       Title:
Partner BORROWER:       Allena Pharmaceuticals, Inc.       By:  

/s/ Edward Wholihan

        Name: Edward Wholihan         Title: Chief Financial Officer      

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

Schedules and Exhibits

 

SCHEDULES A    Commitments 1A    Existing Indebtedness 1B    Existing
Investments 1C    Existing Liens 5.1    Borrower Information; Locations 5.3   
Consents 5.5    Actions Before Governmental Authorities 5.9    Intellectual
Property 5.12    Accounts 5.18    Subsidiaries 7.20    Deposit Accounts EXHIBITS
A    Form of Term Note B    Form of Joinder Agreement C    Compliance
Certificate